EXECUTION VERSION


Deal CUSIP Number: 72378TAG4
Facility CUSIP Number: 72378TAH2
























364-DAY CREDIT AGREEMENT
dated as of
April 3, 2020
among
PIONEER NATURAL RESOURCES COMPANY,
as the Borrower
WELLS FARGO BANK, NATIONAL ASSOCIATION
as Administrative Agent
and
The Lenders Party Hereto


GOLDMAN SACHS BANK USA,
and
THE TORONTO-DOMINION BANK, NEW YORK BRANCH,
as Co-Documentation Agents


BANK OF AMERICA, N.A.,
as Syndication Agent


WELLS FARGO SECURITIES, LLC
and
BOFA SECURITIES, INC.,
as Joint Lead Arrangers and Joint Bookrunners









US 6989051v.6 WEL554/58028

--------------------------------------------------------------------------------



TABLE OF CONTENTS
Page:
Article I Definitions
1
Section 1.01 Defined Terms
1
Section 1.02 Classification of Loans and Borrowings
19
Section 1.03 Terms Generally
19
Section 1.04 Accounting Terms; GAAP
19
Section 1.05 Rates
19
Section 1.06 Divisions
19
Article II The Credits
20
Section 2.01 Commitments
20
Section 2.02 Commitment Increase
20
Section 2.03 Loans and Borrowings
21
Section 2.04 Requests for Borrowings
22
Section 2.05 [Reserved]
22
Section 2.06 [Reserved]
23
Section 2.07 Funding of Borrowings
23
Section 2.08 Interest Elections
23
Section 2.09 Termination and Reduction of Commitments
24
Section 2.10 Repayment of Loans; Evidence of Debt
25
Section 2.11 Prepayment of Loans
25
Section 2.12 Fees
26
Section 2.13 Interest
27
Section 2.14 Alternate Rate of Interest
27
Section 2.15 Increased Costs
29
Section 2.16 Break Funding Payments
29
Section 2.17 Taxes
30
Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs
33
Section 2.19 Mitigation Obligations; Replacement of Lenders.
34
Section 2.20 Extension of Maturity Date
35
Section 2.21 Defaulting Lenders.
35
Section 2.22 Illegality
36
Article III Representations and Warranties
36
Section 3.01 Organization; Powers
37
Section 3.02 Authorization; Enforceability
37
Section 3.03 Governmental Approvals; No Conflicts
37
Section 3.04 Financial Condition; No Material Adverse Change
37
Section 3.05 Litigation and Environmental Matters.
38
Section 3.06 No Default
38

i


US 6975526 WEL554/58028

--------------------------------------------------------------------------------



Section 3.07 Investment Company Status
38
Section 3.08 Taxes
38
Section 3.09 ERISA
38
Section 3.10 Disclosure
38
Section 3.11 Margin Stock
39
Section 3.12 Anti-Corruption Laws and Sanctions
39
Article IV Conditions
39
Section 4.01 Effective Date
39
Section 4.02 Each Extension of Loans
40
Article V Affirmative Covenants
40
Section 5.01 Financial Statements and Other Information
40
Section 5.02 Notices of Material Events
42
Section 5.03 Existence; Conduct of Business
42
Section 5.04 Payment of Taxes
43
Section 5.05 Insurance
43
Section 5.06 Books and Records; Inspection Rights
43
Section 5.07 Compliance with Laws
43
Section 5.08 Use of Proceeds
43
Section 5.09 Compliance with Anti-Corruption Laws and Sanctions
43
Article VI Negative Covenants
44
Section 6.01 Indebtedness.
44
Section 6.02 Liens
44
Section 6.03 Fundamental Changes
45
Section 6.04 Financial Covenant
46
Section 6.05 Restrictive Agreements
46
Article VII Events of Default
46
Article VIII The Administrative Agent
48
Section 8.01 Administrative Agent
48
Section 8.02 The Lead Arrangers, Joint Bookrunners, Syndication Agent and
Co-Documentation Agents
49
Article IX Miscellaneous
50
Section 9.01 Notices
50
Section 9.02 Waivers; Amendments
50
Section 9.03 Expenses; Indemnity; Damage Waiver
51
Section 9.04 Successors and Assigns
53
Section 9.05 Survival
56
Section 9.06 Counterparts; Integration; Effectiveness; Electronic Execution
56
Section 9.07 Severability
57
Section 9.08 Governing Law; Jurisdiction; Consent to Service of Process
57
Section 9.09 WAIVER OF JURY TRIAL
57
Section 9.10 Headings
58
Section 9.11 Confidentiality
58

ii


US 6975526 WEL554/58028

--------------------------------------------------------------------------------



Section 9.12 Interest Rate Limitation
58
Section 9.13 USA Patriot Act Notice
59
Section 9.14 [Reserved].
59
Section 9.15 No Fiduciary Duty
59
Section 9.16 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions
59
Section 9.17 Acknowledgement Regarding Any Supported QFCs
60
Section 9.18 Right of Setoff
61



iii


US 6975526 WEL554/58028

--------------------------------------------------------------------------------



Schedules:
Schedule 2.01 Commitments
Schedule 3.05 Disclosed Matters
Schedule 6.02 Liens
Exhibits:
Exhibit A  Form of Assignment and Assumption
Exhibit B Notice of Commitment Increase
Exhibit C Form of Promissory Note
Exhibit D Form of Maturity Date Extension Request
Exhibit E  Form of Joinder Agreement
Exhibits F-1 to F-4 Forms of U.S. Tax Compliance Certificates



iv


US 6975526 WEL554/58028

--------------------------------------------------------------------------------



364-Day Credit Agreement dated as of April 3, 2020, among Pioneer Natural
Resources Company, a Delaware corporation, as the Borrower, Wells Fargo Bank,
National Association, as Administrative Agent, the Lenders party hereto, Bank of
America, N.A., as Syndication Agent, Goldman Sachs Bank USA and The
Toronto-Dominion Bank, New York Branch, as Co-Documentation Agents, and Wells
Fargo Securities, LLC and BofA Securities, Inc., as Joint Lead Arrangers and
Joint Bookrunners.
The parties hereto agree as follows:
ARTICLE I
DEFINITIONS


Section 1.01 Defined Terms. As used in this Agreement, the following terms have
the meanings specified below:
“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.
“Adjusted LIBO Rate” means, with respect to any Eurodollar Borrowing for any
Interest Period, an interest rate per annum (rounded upwards, if necessary, to
the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.
“Administrative Agent” means Wells Fargo Bank, National Association in its
capacity as administrative agent for the Lenders hereunder.
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
“Affected Financial Institution” means (a) any EEA Financial Institution or (b)
any UK Financial Institution.
“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.
“Agreement” means this 364-Day Credit Agreement, as the same may be amended,
modified, supplemented, restated or replaced from time to time.
“Alternate Base Rate” means, for any day, a rate per annum equal to the greatest
of (a) the Prime Rate in effect on such day, (b) the Federal Funds Effective
Rate in effect on such day plus ½ of 1%, or (c) the Adjusted LIBO Rate for a one
month Interest Period on such day (or if such day is not a Business Day, the
immediately preceding Business Day) plus 1%, provided that, for the avoidance of
doubt, the Adjusted LIBO Rate for any day shall be based on the rate appearing
on the Reuters Screen LIBOR01 Page (or on any successor or substitute page of
such service, or any successor to or substitute for such service, providing rate
quotations comparable to those currently provided on such page of such service,
as determined by the Administrative Agent from time to time for purposes of
providing quotations of interest rates applicable to dollar deposits in the
London interbank market) at approximately 11:00 a.m., London time, on such day.
If the Alternate Base Rate as determined pursuant to the foregoing would be less
than 1.75%, such rate shall be deemed to be 1.75% for purposes of this
Agreement. Any change in the Alternate Base Rate due to a change in the Prime
Rate, the Federal Funds Effective Rate or the
1
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



Adjusted LIBO Rate shall be effective from and including the effective date of
such change in the Prime Rate, the Federal Funds Effective Rate or the Adjusted
LIBO Rate, respectively.
“Anti-Corruption Laws” means all state or federal laws, rules, and regulations
applicable to the Borrower or any of its Subsidiaries from time to time
concerning bribery, money laundering or corruption, including, without
limitation, the United States Foreign Corrupt Practices Act of 1977, as amended,
and the rules and regulations thereunder.
“Applicable Margin” means, for any day, with respect to any ABR Loan or any
Eurodollar Loan, or with respect to the commitment fees payable hereunder, as
the case may be, the Applicable Margin per annum set forth below under the
caption “ABR Spread”, “Eurodollar Spread” or “Commitment Fee Rate”, as the case
may be, based upon the ratings by Moody’s and S&P, respectively, applicable on
such date to the Index Debt:
Index Debt Ratings
Commitment Fee RateEurodollar SpreadABR SpreadCategory 1
≥ Baa1/BBB+0.300%1.500%0.500%Category 2
Baa2/BBB0.375%1.750%0.750%
Category 3
< Baa3/BBB-
0.450%2.125%1.125%

For purposes of the foregoing, if both Moody’s and S&P shall not have in effect
a rating for the Index Debt (other than by reason of the circumstances referred
to in the last sentence of this definition), then such agencies shall be deemed
to have established a rating in Category 3. If the ratings established or deemed
to have been established by Moody’s and S&P for the Index Debt shall fall within
different Categories, the Applicable Margin shall be based on the higher of the
two ratings, unless one of the two ratings is two or more Categories lower than
the other, in which case the Applicable Margin shall be determined by reference
to the Category next above that of the lower of the two ratings; provided,
however, that if only one of Moody’s and S&P shall have established a rating,
then the Applicable Margin shall be determined by reference to such available
rating. If the ratings established or deemed to have been established by Moody’s
and S&P for the Index Debt shall be changed (other than as a result of a change
in the rating system of Moody’s and S&P), such change shall be effective as of
the date on which it is first announced by the applicable rating agency,
irrespective of when notice of such change shall have been furnished by the
Borrower to the Agent and the Lenders pursuant to Section 5.01 or otherwise.
Each change in the Applicable Margin shall apply during the period commencing on
the effective date of such change and ending on the date immediately preceding
the effective date of the next such change. If the rating system of Moody’s or
S&P shall change, or if either such rating agency shall cease to be in the
business of rating corporate debt obligations, the Borrower and the Lenders
shall negotiate in good faith to amend this definition to reflect such changed
rating system or the unavailability of ratings from such rating agency and,
pending the effectiveness of any such amendment, the Applicable Margin shall be
determined by reference to the rating of such agency most recently in effect
prior to such change or cessation.
“Applicable Percentage” means, with respect to any Lender, the percentage of the
Commitments represented by such Lender’s Commitment. If the Commitments have
terminated or expired, the Applicable Percentages shall be determined based upon
the Commitments most recently in effect, giving effect to any assignments.
“Approved Fund” has the meaning assigned to such term in Section 9.04.
2
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



“Assignment and Assumption” means an assignment and assumption agreement entered
into by a Lender and an assignee (with the consent of any party whose consent is
required by Section 9.04), and accepted by the Administrative Agent, in the form
of Exhibit A or any other form approved by the Administrative Agent.
“Availability Period” means the period from and including the Effective Date to
but excluding the earlier of the Maturity Date and the date of termination of
the Commitments.
“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
Affected Financial Institution.
“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule and (b) with respect to the United Kingdom, Part I of the United
Kingdom Banking Act 2009 (as amended from time to time) and any other law,
regulation or rule applicable in the United Kingdom relating to the resolution
of unsound or failing banks, investment firms or other financial institutions or
their affiliates (other than through liquidation, administration or other
insolvency proceedings).
“Benchmark Replacement” means the sum of: (a) the alternate benchmark rate
(which may include Term SOFR) that has been selected by the Administrative Agent
and the Borrower giving due consideration to (i) any selection or recommendation
of a replacement rate or the mechanism for determining such a rate by the
Relevant Governmental Body or (ii) any evolving or then-prevailing market
convention for determining a rate of interest as a replacement to the LIBO Rate
for U.S. dollar-denominated syndicated credit facilities and (b) the Benchmark
Replacement Adjustment; provided that, if the Benchmark Replacement as so
determined would be less than 0.75%, the Benchmark Replacement will be deemed to
be 0.75% for the purposes of this Agreement.
“Benchmark Replacement Adjustment” means, with respect to any replacement of the
LIBO Rate with an Unadjusted Benchmark Replacement for each applicable Interest
Period, the spread adjustment, or method for calculating or determining such
spread adjustment, (which may be a positive or negative value or zero) that has
been selected by the Administrative Agent and the Borrower giving due
consideration to (a) any selection or recommendation of a spread adjustment, or
method for calculating or determining such spread adjustment, for the
replacement of the LIBO Rate with the applicable Unadjusted Benchmark
Replacement by the Relevant Governmental Body or (b) any evolving or
then-prevailing market convention for determining a spread adjustment, or method
for calculating or determining such spread adjustment, for the replacement of
the LIBO Rate with the applicable Unadjusted Benchmark Replacement for U.S.
dollar-denominated syndicated credit facilities at such time.
“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with market practice (or, if the
Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).


3
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



“Benchmark Replacement Date” means the earlier to occur of the following events
with respect to the LIBO Rate:
(a)in the case of clause (a) or (b) of the definition of “Benchmark Transition
Event,” the later of (i) the date of the public statement or publication of
information referenced therein and (ii) the date on which the administrator of
the LIBO Rate permanently or indefinitely ceases to provide the LIBO Rate; and
(b)in the case of clause (c) of the definition of “Benchmark Transition Event,”
the date of the public statement or publication of information referenced
therein.
“Benchmark Transition Event” means the occurrence of one or more of the
following events with respect to the LIBO Rate:
(a)a public statement or publication of information by or on behalf of the
administrator of the LIBO Rate announcing that such administrator has ceased or
will cease to provide the LIBO Rate, permanently or indefinitely; provided that,
at the time of such statement or publication, there is no successor
administrator that will continue to provide the LIBO Rate;
(b)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Rate, the U.S. Federal Reserve System, an
insolvency official with jurisdiction over the administrator for the LIBO Rate,
a resolution authority with jurisdiction over the administrator for the LIBO
Rate or a court or an entity with similar insolvency or resolution authority
over the administrator for the LIBO Rate, which states that the administrator of
the LIBO Rate has ceased or will cease to provide the LIBO Rate permanently or
indefinitely; provided that, at the time of such statement or publication, there
is no successor administrator that will continue to provide the LIBO Rate; or
(c)a public statement or publication of information by the regulatory supervisor
for the administrator of the LIBO Rate announcing that the LIBO Rate is no
longer representative.
“Benchmark Transition Start Date” means (a) in the case of a Benchmark
Transition Event, the earlier of (i) the applicable Benchmark Replacement Date
and (ii) if such Benchmark Transition Event is a public statement or publication
of information of a prospective event, the 90th day prior to the expected date
of such event as of such public statement or publication of information (or if
the expected date of such prospective event is fewer than 90 days after such
statement or publication, the date of such statement or publication) and (b) in
the case of an Early Opt-in Election, the date specified by the Administrative
Agent or the Required Lenders, as applicable, by notice to the Borrower, the
Administrative Agent (in the case of such notice by the Required Lenders) and
the Lenders.
“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to the LIBO Rate
and solely to the extent that the LIBO Rate has not been replaced with a
Benchmark Replacement, the period (a) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced the LIBO Rate for all purposes hereunder in accordance with Section
2.14(b) and (b) ending at the time that a Benchmark Replacement has replaced the
LIBO Rate for all purposes hereunder pursuant to Section 2.14(b).
“Beneficial Ownership Certification” means a certification regarding beneficial
ownership as required by the Beneficial Ownership Regulation.
4
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



“Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.
“Board” means the Board of Governors of the Federal Reserve System of the United
States of America.
“Borrower” means the Pioneer Natural Resources Company, a Delaware corporation.
“Borrowing” means Loans of the same Type, made, converted or continued on the
same date and, in the case of Eurodollar Loans, as to which a single Interest
Period is in effect.
“Borrowing Request” means a request by the Borrower for a Borrowing in
accordance with Section 2.04.
“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City or Dallas, Texas are authorized or
required by law to remain closed; provided that, when used in connection with a
Eurodollar Loan, the term “Business Day” shall also exclude any day on which
banks are not open for dealings in dollar deposits in the London interbank
market.
“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be the capitalized amount thereof determined in accordance with GAAP.
“Cash Equivalents” means unrestricted investments consisting of (a) marketable
direct obligations issued or unconditionally guaranteed by the United States or
any agency thereof, (b) money market funds with a rating of AAAm by S&P or Aaa-m
by Moody’s, (c) commercial paper with a rating of A-1 or better by S&P or P-1 or
better by Moody’s, (d) certificates of deposit or time deposits issued by
commercial banks having a rating of “A” or better by a nationally recognized
rating agency, or (e) corporate bonds with a rating of A- or better by S&P or A3
or better by Moody’s.
“Change in Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934, as amended, and the rules of the
Securities and Exchange Commission thereunder as in effect on the date hereof),
of Equity Interests representing more than 35% of the aggregate ordinary voting
power represented by the issued and outstanding Equity Interests of the
Borrower; or (b) occupation of a majority of the seats (other than vacant seats)
on the board of directors of the Borrower by Persons who were neither (i)
nominated by the board of directors of the Borrower nor (ii) appointed by
directors so nominated.
“Change in Law” means (a) the adoption of any law, rule or regulation after the
date of this Agreement, (b) any change in any law, rule or regulation or in the
interpretation or application thereof by any Governmental Authority after the
date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.15(b), by any lending office of such Lender or by such Lender’s
holding companies, if any) with any request, guideline or directive (whether or
not having the force of law) of any Governmental Authority made or issued after
the date of this Agreement; provided, however, that notwithstanding anything
herein to the contrary, (i) the Dodd-Frank Wall Street Reform and Consumer
Protection Act and all requests, rules, guidelines or directives thereunder or
issued in connection therewith or in the implementation thereof and (ii) all
requests, rules, guidelines or directives promulgated by any Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States regulatory authorities, in
each case pursuant to Basel
5
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



III, shall in each case be deemed to be a “Change in Law”, regardless of the
date enacted, adopted or issued.
“CI Lender” has the meaning set forth in Section 2.02(a).
“Code” means the Internal Revenue Code of 1986, as amended from time to time.
“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Loans hereunder, expressed as an amount representing the maximum
aggregate amount of such Lender’s Credit Exposure hereunder, as such commitment
may be (a) increased from time to time pursuant to Section 2.02, (b) reduced
from time to time pursuant to Section 2.09, or (c) reduced or increased from
time to time pursuant to assignments by or to such Lender pursuant to Section
9.04. The initial amount of each Lender’s Commitment is set forth on Schedule
2.01, or in the Assignment and Assumption pursuant to which such Lender shall
have assumed its Commitment, as applicable. The aggregate amount of the Lenders’
Commitments as of the Effective Date is $905,000,000.
“Commitment Increase” has the meaning set forth in Section 2.02(a).
“Commitment Increase Effective Date” has the meaning set forth in Section
2.02(b).
“Consenting Lender” has the meaning assigned to such term in Section 2.20.
“Consolidated Net Tangible Assets” means, on any date, the aggregate amount of
total assets of the Borrower and its Subsidiaries, minus (a) all current
liabilities of the Borrower and its Subsidiaries (excluding current liabilities
included in the definition of Indebtedness and excluding current liabilities
attributable to commodities derivative contracts), (b) all goodwill of the
Borrower and its Subsidiaries and (c) current and long-term assets attributable
to commodities derivative contracts, all determined on a consolidated basis in
accordance with GAAP.
“Consolidated Tangible Net Worth” means, at any date, (i) the Consolidated
shareholders’ equity of the Borrower and its Restricted Subsidiaries (determined
in accordance with GAAP); less (ii) the amount of Consolidated intangible assets
of the Borrower and its Restricted Subsidiaries, provided, that to the extent
oil and gas mineral leases are classified as intangible assets under GAAP, for
purposes of this definition, those assets will be treated as tangible assets;
less (iii) the non-cash gains related to derivatives, net of associated taxes,
included in the consolidated statements of operations of the Borrower and its
Restricted Subsidiaries after December 31, 2010 and the other comprehensive
income component of consolidated shareholders’ net equity of the Borrower and
its Restricted Subsidiaries attributable to deferred hedge gains, net of
associated taxes; plus (iv) the aggregate amount of any non-cash write downs
under FASB Accounting Standards Codification topics “Extractive Activities – Oil
& Gas”, “Income Taxes”, “Intangibles – Goodwill and Other” and “Property, Plant
and Equipment” (as successors to Statements of Financial Accounting Standards
Nos. 19, 109, 142, and 144) (and any standards replacing, modifying or
superceding any such Standard), on a Consolidated basis, by the Borrower and its
Restricted Subsidiaries after December 31, 2010, net of associated taxes; plus
(v) the non-cash losses related to derivatives, net of associated taxes,
included in the consolidated statements of operations of the Borrower and its
Restricted Subsidiaries after December 31, 2010 and the other comprehensive
income component of consolidated shareholders’ net equity of the Borrower and
its Restricted Subsidiaries attributable to deferred hedge losses, net of
associated taxes.
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.
6
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



“Credit Exposure” means, with respect to any Lender at any time, the outstanding
principal amount of such Lender’s Loans at such time.
“Declining Lender” has the meaning assigned to such term in Section 2.20.
“Default” means any event or condition which constitutes an Event of Default or
which upon notice, lapse of time or both would, unless cured or waived, become
an Event of Default.
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
its Loans required to be funded by it hereunder within two Business Days of the
date required to be funded by it hereunder unless such Lender notifies the
Administrative Agent and the Borrower in writing on or prior to the date the
funding is required to be made that such failure is the result of such Lender’s
determination that one or more conditions precedent to funding (each of which
conditions precedent, together with any applicable default, shall be
specifically identified in writing) has not been satisfied, (b) has otherwise
failed to pay over to the Administrative Agent or any other Lender any other
amount required to be paid by it hereunder within two Business Days of the date
when due, unless such amount is the subject of a good faith dispute, (c) has
notified the Borrower, the Administrative Agent or any other Lender in writing
that it does not intend to comply with any of its funding obligations under this
Agreement or has made a public statement to that effect that (unless such
writing or public statement relates to such Lender’s obligation to fund a loan
hereunder and states that such position is based on such Lender’s determination
that a condition precedent to funding (which condition precedent, together with
any applicable default, shall be specifically identified in such writing or
public statement) cannot be satisfied), or (d) has become or is, or whose direct
or indirect parent has become or is, (i) insolvent, (ii) the subject of a
bankruptcy or insolvency proceeding, or has had a receiver, conservator, trustee
or custodian appointed for it, or has taken any action in furtherance of, or
indicating its consent to, approval of or acquiescence in any such proceeding or
appointment, or (iii) the subject of a Bail-In Action; provided, that a Lender
shall not become a Defaulting Lender solely as the result of the acquisition or
maintenance of an ownership interest in such Lender or Person controlling such
Lender or the exercise of control over a Lender or Person controlling such
Lender by a Governmental Authority or an instrumentality thereof so long as such
ownership interest does not result in or provide such Lender with immunity from
the jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender.
“Disclosed Matters” means the actions, suits and proceedings and the
environmental matters disclosed in Schedule 3.05, disclosed in any filing with
the Securities and Exchange Commission or as otherwise disclosed in writing from
time to time to Administrative Agent.
“dollars” or “$” refers to lawful money of the United States of America.
“Early Opt-in Election” means the occurrence of:
(a) (i) a determination by the Administrative Agent (in consultation with the
Borrower) or (ii) a notification by the Required Lenders to the Administrative
Agent (with a copy to the Borrower) that the Required Lenders have determined
that U.S. dollar-denominated syndicated credit facilities being executed at such
time, or that include language similar to that contained in Section 2.14(b)) are
being executed or amended, as applicable, to incorporate or adopt a new
benchmark interest rate to replace the LIBO Rate, and
(b) (i) the election by the Administrative Agent (in consultation with the
Borrower) or (ii) the election by the Required Lenders to declare that an Early
Opt-in Election has occurred and the provision, as applicable, by the
Administrative Agent of written notice of such election to the Borrower
7
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



and the Lenders or by the Required Lenders of written notice of such election to
the Administrative Agent.
“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.
“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.
“EEA Resolution Authority” means any public administrative authority or any
Person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.
“Effective Date” means the date on which the conditions specified in Section
4.01 are satisfied (or waived in accordance with Section 9.02).
“Electronic Signature” mean an electronic sound, symbol or process attached to,
or associated with, a contract or other record and adopted by a person with the
intent to sign, authenticate or accept such contract or record.
“Environmental Laws” means all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating in any way
to the environment, preservation or reclamation of natural resources, the
management, release or threatened release of any Hazardous Material.
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) violation of any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the release or threatened release of any Hazardous Materials into the
environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.
“Equity Interests” means shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with the Borrower, is treated as a single employer under Section
414(b) or (c) of the Code or, solely for purposes of Section 302 of ERISA and
Section 412 of the Code, is treated as a single employer under Section 414 of
the Code.
“ERISA Event” means (a) any “reportable event”, as defined in Section 4043 of
ERISA or the regulations issued thereunder with respect to a Plan (other than an
event for which the 30-day notice period is waived); (b) the existence with
respect to any Plan of an “accumulated funding deficiency” (as
8
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or Section 303(d)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan; (d) the incurrence by the Borrower or any of its ERISA
Affiliates of any liability under Title IV of ERISA with respect to the
termination of any Plan; (e) the receipt by the Borrower or any ERISA Affiliate
from the PBGC or a plan administrator of any notice relating to an intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan; (f)
the incurrence by the Borrower or any of its ERISA Affiliates of any liability
with respect to the withdrawal or partial withdrawal from any Plan or
Multiemployer Plan; or (g) the receipt by the Borrower or any ERISA Affiliate of
any notice, or the receipt by any Multiemployer Plan from the Borrower or any
ERISA Affiliate of any notice, concerning the imposition of Withdrawal Liability
or a determination that a Multiemployer Plan is, or is expected to be, insolvent
or in reorganization, within the meaning of Title IV of ERISA.
“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.
“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.
“Event of Default” has the meaning set forth in Article VII.
“Excluded Taxes” means, with respect to any Recipient of a payment made by or on
account of any obligation of the Borrower under this Agreement (a) Taxes imposed
on or measured by its net income (however denominated), franchise Taxes and
branch profits Taxes, in each case, (i) imposed on it by the jurisdiction (or
any political subdivision thereof) under the laws of which such recipient is
organized or in which its principal office is located or, in the case of any
Lender, in which its applicable lending office is located, or (ii) that are
Other Connection Taxes, (b) in the case of a Lender, any U.S. federal
withholding Tax that is imposed on amounts payable to or for the account of such
Lender at the time such Lender (i) becomes a party to this Agreement, whether
upon execution or upon assignment (other than an assignment pursuant to a
request by the Borrower under Section 2.19(b)), or (ii) designates a new lending
office, except in each case to the extent that, pursuant to Section 2.17,
amounts with respect to such Taxes were payable either to such Lender's assignor
immediately before such Lender became a party hereto or to such Lender
immediately before it changed its lending office, (c) Taxes attributable to such
Lender’s failure to comply with Section 2.17(e), and (d) any U.S. federal
withholding Taxes imposed under FATCA.
“Executive Officer” means any Financial Officer, executive vice president,
officer ranking above an executive vice president and any officer that is the
functional equivalent of the foregoing.
“Existing Maturity Date” has the meaning assigned to such term in Section 2.20.
“FASB” means the Financial Accounting Standards Board.
“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof, any agreement entered into
pursuant to Section 1471(b)(1) of the Code, any intergovernmental agreement
entered into in connection with the implementation of such Sections of the Code,
and any fiscal or regulatory legislation, rules or practices adopted pursuant to
any such intergovernmental agreement.
9
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



“Federal Funds Effective Rate” means, for any day, the weighted average (rounded
upwards, if necessary, to the next 1/100 of 1%) of the rates on overnight
Federal funds transactions with members of the Federal Reserve System arranged
by Federal funds brokers, as published on the next succeeding Business Day by
the Federal Reserve Bank of New York, or, if such rate is not so published for
any day that is a Business Day, the average (rounded upwards, if necessary, to
the next 1/100 of 1%) of the quotations for such day for such transactions
received by the Administrative Agent from three Federal funds brokers of
recognized standing selected by it. Notwithstanding the foregoing, if the
Federal Funds Effective Rate shall be less than zero, such rate shall be deemed
to be zero for purposes of this Agreement.
“Financial Officer” means, with respect to any Person, the chief financial
officer or principal accounting officer. The term “Financial Officer” without
reference to a Person shall mean a Financial Officer of the Borrower.
“Foreign Lender” means a Lender that is not a U.S. Person.
“GAAP” means, subject to Section 1.04, generally accepted accounting principles
in the United States of America.
“Governmental Authority” means the government of the United States of America,
any other nation or any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government.
“Guarantee” of or by any Person (the “guarantor”) means any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, or (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation, provided, that the term Guarantee shall not
include endorsements for collection or deposit in the ordinary course of
business.
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
“Highest Lawful Rate” means, with respect to each Lender, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be
contracted for, taken, reserved charged or received on the Indebtedness under
laws applicable to such Lender which are presently in effect or, to the extent
allowed by law, under such applicable laws which may hereafter be in effect and
which allow a higher maximum nonusurious interest rate than applicable laws
allow as of the date hereof.
“Hydrocarbons” means oil, gas, casinghead gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, all products refined, separated, settled and
dehydrated therefrom and all products refined therefrom, including, without
limitation, kerosene, liquefied petroleum gas, refined lubricating oils, diesel
fuel, drip gasoline, natural gasoline, helium, sulfur and all other minerals.
10
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



“Indebtedness” of any Person means, without duplication, (a) all obligations of
such Person for borrowed money, (b) all obligations of such Person evidenced by
bonds, debentures, notes or similar instruments, (c) all obligations of such
Person in respect of the deferred purchase price of property or services (other
than customary payment terms taken in the ordinary course of business), (d) all
Indebtedness of others secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any Lien on
property owned or acquired by such Person, whether or not the Indebtedness
secured thereby has been assumed, limited, however, to the lesser of (1) the
amount of its liability or (2) the book value of such property, (e) all
Guarantees by such Person of Indebtedness of others, (f) all Capital Lease
Obligations of such Person, (g) all obligations, contingent or otherwise, of
such Person as an account party in respect of letters of credit, (h) the amount
of deferred revenue attributed to any forward sale of production for which such
Person has received payment in advance other than on ordinary trade terms, (i)
all obligations of such Person in respect of synthetic leases and (j) the
undischarged balance of any production payment created by such Person or for the
creation of which such Person directly or indirectly received payment. The
Indebtedness of any Person shall include the Indebtedness of any other entity
(including any partnership in which such Person is a general partner) to the
extent such Person is liable therefor as a result of such Person’s ownership
interest in or other relationship with such entity, except to the extent the
terms of such Indebtedness provide that such Person is not liable therefor.
“Indebtedness for Borrowed Money” of any Person means, without duplication, all
Indebtedness of such Person of a type described in clauses (a) and (b) of the
definition of “Indebtedness”.
“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of the
Borrower under this Agreement, and (b) to the extent not otherwise described in
(a), Other Taxes.
“Index Debt” means senior, unsecured, long-term indebtedness for borrowed money
of the Borrower that is not guaranteed by any other Person or subject to any
other credit enhancement; provided, that if the Borrower does not have any such
indebtedness, Index Debt shall be the indebtedness under this Agreement.
“Information” has the meaning specified in Section 9.11.
“Interest Election Request” means a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.08.
“Interest Payment Date” means (a) with respect to any ABR Loan, the last day of
each March, June, September and December and (b) with respect to any Eurodollar
Loan, the last day of the Interest Period applicable to the Borrowing of which
such Loan is a part and, in the case of a Eurodollar Borrowing with an Interest
Period of more than three months’ duration, each day prior to the last day of
such Interest Period that occurs at intervals of three months’ duration after
the first day of such Interest Period.
“Interest Period” means with respect to any Eurodollar Borrowing, the period
commencing on the date of such Borrowing and ending on the numerically
corresponding day in the calendar month that is one, two, three or six months
or, with the consent of the Lenders, nine months thereafter, as the Borrower may
elect; provided, that (i) if any Interest Period would end on a day other than a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day unless, in the case of a Eurodollar Borrowing only, such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day and (ii) any
Interest Period pertaining to a Eurodollar Borrowing that commences on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the last calendar month of such Interest Period) shall
11
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



end on the last Business Day of the last calendar month of such Interest Period.
For purposes hereof, the date of a Borrowing initially shall be the date on
which such Borrowing is made and thereafter shall be the effective date of the
most recent conversion or continuation of such Borrowing.
“Issuing Bank” means each “Issuing Bank” under and as defined in the Revolving
Credit Agreement.
“Joinder Agreement” has the meaning set forth in Section 2.02(a).
“Lead Arrangers” means Wells Fargo Securities, LLC and BofA Securities, Inc..
“Lenders” means the Persons listed on Schedule 2.01 and any other Person that
shall have become a party hereto pursuant to a Joinder Agreement or pursuant to
an Assignment and Assumption, other than any such Person that ceases to be a
party hereto pursuant to an Assignment and Assumption.
“Letter of Credit” means any letter of credit issued pursuant to the Revolving
Credit Agreement.
“LIBO Rate” means, subject to the implementation of a Benchmark Replacement in
accordance with Section 2.14(b), with respect to any Eurodollar Borrowing for
any Interest Period, the rate appearing on the Reuters Screen LIBOR01 Page (or
on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the
Administrative Agent from time to time for purposes of providing quotations of
interest rates applicable to dollar deposits in the London interbank market) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, as the rate for dollar deposits with a
maturity comparable to such Interest Period. In the event that such rate is not
available at such time for any reason, then the “LIBO Rate” with respect to such
Eurodollar Borrowing for such Interest Period shall be the rate at which dollar
deposits of $5,000,000 and for a maturity comparable to such Interest Period are
offered by the principal London office of the Administrative Agent in
immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Interest Period. Notwithstanding the foregoing, if the LIBO Rate shall be less
than 0.75%, such rate shall be deemed to be 0.75% for purposes of this
Agreement. Unless otherwise specified in any amendment to this Agreement entered
into in accordance with Section 2.14(b), in the event that a Benchmark
Replacement with respect to the LIBO Rate is implemented, then all references
herein to the LIBO Rate shall be deemed references to such Benchmark
Replacement.
“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, or security interest in, on or of such asset, or any
other charge or encumbrance on any such asset to secure Indebtedness or
liabilities, but excluding any right to netting or setoff (b) the interest of a
vendor or a lessor under any conditional sale agreement, capital lease or title
retention agreement (or any financing lease having substantially the same
economic effect as any of the foregoing) relating to such asset and (c) in the
case of securities, any purchase option, call or similar right of a third party
with respect to such securities.
“Loan Documents” means this Agreement and the Mandate Letter.
“Loans” means the loans made by the Lenders to the Borrower pursuant to this
Agreement.
“Mandate Letter” means that certain Amended and Restated Mandate Letter dated
March 31, 2020, between Wells Fargo Securities, LLC, the Administrative Agent
and the Borrower.


12
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial condition of the Borrower and the Restricted
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform its
obligations, taken as a whole, under this Agreement or (c) the rights of or
benefits available to the Lenders under this Agreement.
“Maturity Date” means the later of (a) April 2, 2021 and (b) if maturity is
extended pursuant to Section 2.20, such extended maturity date as determined
pursuant to Section 2.20 (it being understood and agreed that any such maturity
shall not be deemed extended for any Lender that has not consented to such
extension).
“Maturity Date Extension Request” means a request by the Borrower, in the Form
of Exhibit D hereto or any other form approved by the Administrative Agent, for
the extension of the Maturity Date pursuant to Section 2.20.
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means a multiemployer plan as defined in Section 4001(a)(3)
of ERISA.
“Net Cash Proceeds” means, (a) with respect to any Specified Debt Issuance, the
gross cash proceeds from such issuance or incurrence, net of all reasonable and
customary out-of-pocket attorneys’ fees, accountants’ fees, underwriting fees
and other customary issuance costs, fees and expenses actually incurred in
connection therewith and (b) with respect to any Specified Equity Issuance, the
gross cash proceeds from such issuance, net of all reasonable and customary
out-of-pocket attorneys’ fees, accountants’ fees, underwriting fees and other
customary issuance costs, fees and expenses actually incurred in connection
therewith and all Taxes paid or reasonably estimated to be payable as a result
thereof.
“New Funds Amount” has the meaning set forth in Section 2.02(d).
“Notice of Commitment Increase” has the meaning set forth in Section 2.02(b).
“OFAC” means the U.S. Department of the Treasury’s Office of Foreign Assets
Control.
“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).
“Other Taxes” means any and all present or future stamp, court or documentary,
intangible, recording, filing or any other similar Taxes arising from any
payment made under, from the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or
otherwise with respect to, any Loan Document, except any such Taxes that are
Other Connection Taxes imposed with respect to an assignment (other than an
assignment pursuant to a request by the Borrower under Section 2.19(b)).
“Participant” has the meaning set forth in Section 9.04.
“Participant Register” has the meaning set forth in Section 9.04(c).
“PBGC” means the Pension Benefit Guaranty Corporation referred to and defined in
ERISA and any successor entity performing similar functions.
13
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



“Permitted Encumbrances” means:
(a) Liens imposed by law for taxes, assessments, or other governmental charges
or levies that are not yet delinquent or are being contested in compliance with
Section 5.04;
(b) carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s,
landlords, vendors, workmen, operators, and other like Liens arising in the
ordinary course of business or incident to the exploration, development,
operation, processing and maintenance of Hydrocarbons and related facilities and
assets and securing obligations that are not overdue by more than 90 days or are
being contested in compliance with Section 5.04;
(c) pledges and deposits made in the ordinary course of business in compliance
with workers’ compensation, unemployment insurance, and other social security
laws or regulations;
(d) deposits to secure the performance of bids, tenders, trade contracts,
leases, statutory obligations, surety and appeal bonds, performance bonds, and
other obligations of a like nature, in each case in the ordinary course of
business;
(e) judgment liens in respect of judgments that do not constitute an Event of
Default under clause (k) of Article VII;
(f) easements, zoning restrictions, rights-of-way, servitudes, permits,
conditions, exceptions, reservations, and similar encumbrances on real property
imposed by law or arising in the ordinary course of business that do not secure
any Indebtedness and do not materially interfere with the ordinary conduct of
business of the Borrower or any Restricted Subsidiary;
(g) legal or equitable encumbrances deemed to exist by reason of negative
pledges such as in Section 6.02 of this Agreement or the existence of any
litigation or other legal proceeding and any related lis pendens filing
(excluding any attachment prior to judgment, judgment lien or attachment lien in
aid of execution on a judgment);
(h) rights of a common owner of any interest in property held by the Borrower or
any Restricted Subsidiary as a common owner;
(i) farmout, carried working interest, joint operating, unitization, royalty,
overriding royalty, sales, area of mutual interest, division order, joint
venture, partnership and similar agreements relating to the exploration or
development of, or production from, oil and gas properties incurred in the
ordinary course of business,
(j) Liens arising pursuant to Section 9.343 of the Texas Uniform Commercial Code
or other similar statutory provisions of other states with respect to production
purchased from others;
(k) any defects, irregularities, or deficiencies in title to easements,
rights-of-way, or other properties which do not in the aggregate have a Material
Adverse Effect;
(l) Liens on the stock or other ownership interest of or in any Unrestricted
Subsidiary, provided that there is no recourse to the Borrower or any Restricted
Subsidiary other than recourse to such stock or other ownership interest and
proceeds thereof;
(m) Liens resulting from the deposit of funds or evidences of Indebtedness in
trust for the purpose of defeasing Indebtedness of the Borrower or any
Restricted Subsidiary;
14
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



(n) Liens arising under customary letter of credit reimbursement agreements and
customary deposit account agreement, and similar agreements entered into in the
ordinary course of business with respect to instruments or money in the
possession of the other party thereto in the ordinary course of business; and
(o) Liens in renewal or extension of any of the foregoing permitted Liens, so
long as limited to the property or assets encumbered and the amounts of
indebtedness secured immediately prior to such renewal or extension is not
increased.
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
“Plan” means any employee pension benefit plan (other than a Multiemployer Plan)
subject to the provisions of Title IV of ERISA or Section 412 of the Code or
Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Prime Rate” means the rate of interest per annum publicly announced from time
to time by Wells Fargo Bank, National Association as its prime rate in effect at
its principal office in San Francisco; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.
“Recipient” means (a) the Administrative Agent and (b) any Lender, as
applicable, in its capacity as a Person receiving a payment under the Loan
Documents.
“Reducing Percentage Lender” has the meaning set forth in Section 2.02(d).
“Reduction Amount” has the meaning set forth in Section 2.02(d).
“Register” has the meaning set forth in Section 9.04.
“Related Parties” means, with respect to any specified Person, such Person’s
Affiliates and the respective directors, officers, employees, agents and
advisors of such Person and such Person’s Affiliates.
“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.
“Required Lenders” means, at any time, Lenders having Credit Exposures and
unused Commitments representing greater than 50% of the sum of the total Credit
Exposures and unused Commitments at such time; provided that the Credit
Exposures and unused Commitments held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Lenders.
“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.
“Restricted Subsidiaries” means all Subsidiaries of the Borrower that are not
Unrestricted Subsidiaries.
“Revolving Credit Agreement” means that certain Credit Agreement dated as of
October 24, 2018, by and among the Borrower, as borrower, the lenders from time
to time party thereto, Wells Fargo Bank, National Association, as administrative
agent, and the other Persons from time to time party
15
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



thereto, as the same may be amended, restated, amended and restated,
supplemented or otherwise modified from time to time.
“S&P” means Standard & Poor’s Rating Service, a division of S&P Global Inc.
“Sanctioned Country” means, at any time, a country, region or territory which is
itself (or whose government is) the subject or target of any Sanctions
(including, as of the Effective Date, Cuba, Iran, North Korea, Syria and the
Crimea region of Ukraine).
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
Her Majesty’s Treasury, (b) any Person operating, organized or resident in a
Sanctioned Country or (c) any Person that is owned or Controlled by any such
Person or Persons described in clauses (a) and (b).
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by the U.S. government (including
those administered by OFAC and the U.S. Department of State), the United Nations
Security Council, the European Union or Her Majesty’s Treasury.
“SOFR” means, with respect to any day, the secured overnight financing rate
published for such day by the Federal Reserve Bank of New York, as the
administrative of the benchmark (or a successor administrator) on the Federal
Reserve Bank of New York’s website.
“Sole Bookrunner” means Wells Fargo Securities, LLC.
“Specified Debt Issuance” means any issuance or incurrence (or series of related
issuances or incurrences) of Indebtedness for Borrowed Money by the Borrower or
any Restricted Subsidiary on or after the Effective Date (other than (i)
Indebtedness incurred pursuant to this Agreement and the Revolving Credit
Agreement and (ii) Indebtedness incurred by the Borrower or any Restricted
Subsidiary and owing to the Borrower or any Restricted Subsidiary) having an
aggregate principal amount (individually or in the aggregate) in excess of
$50,000,000.
“Specified Equity Issuance” means the sale or issuance of any Equity Interests
(or equity-linked securities) in a public offering or private placement (other
than (i) any such issuances pursuant to employee stock plans, dividend
reinvestment plans, director compensation arrangements or other benefit or
employee incentive arrangements, (ii) grants to employees made in the ordinary
course of business, (iii) by any Subsidiary of the Borrower to the Borrower or
any other Subsidiary of the Borrower and (iv) director’s qualifying shares
and/or other nominal amounts required to be held by the Borrower or its
Subsidiaries under applicable law), in each case, on or after the Effective Date
by the Borrower or any Subsidiary of the Borrower.
“Statutory Reserve Rate” means a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Administrative Agent is subject with
respect to the Adjusted LIBO Rate, for eurocurrency funding (currently referred
to as “Eurocurrency Liabilities” in Regulation D of the Board). Such reserve
percentages shall include those imposed pursuant to such Regulation D.
Eurodollar Loans shall be deemed to constitute eurocurrency funding and to be
subject to such reserve requirements without benefit of or credit for proration,
exemptions or offsets that may be available from time to time to any Lender
under such Regulation D or any comparable regulation. The
16
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.
“subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
of which securities or other ownership interests representing more than 50% of
the ordinary voting power or, in the case of a partnership, more than 50% of the
general partnership interests are, as of such date, owned, controlled or held by
the parent and one or more subsidiaries of the parent.
“Subsidiary” means any subsidiary of the Borrower.
“Swap Agreement” means any agreement with respect to any swap, forward, future
or derivative transaction or option or similar agreement involving, or settled
by reference to, one or more rates, currencies, commodities, equity or debt
instruments or securities, or economic, financial or pricing indices or measures
of economic, financial or pricing risk or value or any similar transaction or
any combination of these transactions; provided that no phantom stock or similar
plan providing for payments only on account of services provided by current or
former directors, officers, employees or consultants of the Borrower or the
Subsidiaries shall be a Swap Agreement.
“Swingline Lender” means a “Swingline Lender” as defined in the Revolving Credit
Agreement.
“Swingline Loan” means a “Swingline Loan” as defined in the Revolving Credit
Agreement.
“Taxes” means any and all present or future taxes, levies, imposts, assessments,
duties, deductions, charges or withholdings (including backup withholding)
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.
“Term SOFR” means the forward-looking term rate based on SOFR that has been
selected or recommended by the Relevant Governmental Body.
“Total Cap” means, as of any date of determination, the sum of Total Debt plus
Consolidated Tangible Net Worth of the Borrower and the Restricted Subsidiaries.
“Total Debt” means, as of any date of determination, all indebtedness (including
all guarantees of such indebtedness) that is properly reflected as such on the
consolidated balance sheet of the Borrower and its Restricted Subsidiaries in
accordance with GAAP (including any such indebtedness proposed to be incurred on
such date of determination and excluding all indebtedness to be paid on such
date of determination with the proceeds thereof).
“Total Net Debt” means, as of any date of determination, Total Debt minus the
aggregate amount of unencumbered and unrestricted cash and Cash Equivalents of
the Borrower and its Restricted Subsidiaries, on a consolidated basis, which
exceeds $250,000,000; provided, that, the amount of such cash and Cash
Equivalents deducted in the calculation of Total Net Debt shall not exceed
$500,000,000 in the aggregate if there are any Loans outstanding on such date.
“Transactions” means the execution, delivery and performance by the Borrower of
this Agreement, the borrowing of Loans and the use of the proceeds thereof.
17
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.
        “UK Financial Institution” means any BRRD Undertaking (as such term is
defined under the PRA Rulebook (as amended form time to time) promulgated by the
United Kingdom Prudential Regulation Authority) or any person falling within
IFPRU 11.6 of the FCA Handbook (as amended from time to time) promulgated by the
United Kingdom Financial Conduct Authority, which includes certain credit
institutions and investment firms, and certain affiliates of such credit
institutions or investment firms.


“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.
“Unadjusted Benchmark Replacement” means the Benchmark Replacement excluding the
Benchmark Replacement Adjustment.
“Unrestricted Subsidiary” means:
(1) any Subsidiary of the Borrower that at the time of determination shall be
designated an Unrestricted Subsidiary by a Financial Officer of the Borrower in
the manner provided below; and
(2) any Subsidiary of an Unrestricted Subsidiary.
A Financial Officer may designate any Subsidiary of the Borrower (including any
newly acquired or newly formed Subsidiary of the Borrower and a Restricted
Subsidiary) to be an Unrestricted Subsidiary unless such Subsidiary or any of
its Subsidiaries owns any Equity Interests or Indebtedness of, or owns or holds
any Lien on any property of, the Borrower or any other Subsidiary of the
Borrower that is not a Subsidiary of the Subsidiary to be so designated. A
Financial Officer may designate any Unrestricted Subsidiary to be a Restricted
Subsidiary; provided, however, that (i) giving effect to such designation shall
not result in the occurrence and continuance of a Default and (ii) any
Indebtedness of such Subsidiary shall not be secured by Liens at the time of
such designation except for Liens permitted by Section 6.02. Any such
designation by a Financial Officer shall be evidenced to the Administrative
Agent by promptly filing with the Administrative Agent a copy of the resolution
of a Financial Officer giving effect to such designation and an Officers’
Certificate certifying that such designation complied with the foregoing
provisions.
“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.
“Withdrawal Liability” means liability to a Multiemployer Plan as a result of a
complete or partial withdrawal from such Multiemployer Plan, as such terms are
defined in Part I of Subtitle E of Title IV of ERISA.
“Withholding Agent” means the Borrower and the Administrative Agent, as
applicable.
“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule, and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or
18
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



change the form of a liability of any UK Financial Institution or any contract
or instrument under which that liability arises, to convert all or part of that
liability into shares, securities or obligations of that person or any other
person, to provide that any such contract or instrument is to have effect as if
a right had been exercised under it or to suspend any obligation in respect of
that liability or any of the powers under that Bail-In Legislation that are
related to or ancillary to any of those powers.
Section 1.02 Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurodollar Borrowing” or a “Eurodollar Loan”).
Section 1.03 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), any reference herein
to any Person shall be construed to include such Person’s successors and
assigns, the words “herein”, “hereof” and “hereunder”, and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, all references herein to Articles, Sections,
Exhibits and Schedules shall be construed to refer to Articles and Sections of,
and Exhibits and Schedules to, this Agreement and the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
Section 1.04 Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, GAAP will
be deemed for all purposes hereof to treat leases that would have been
classified as operating leases in accordance with GAAP as in effect on December
31, 2017 in a manner consistent with the treatment of such leases under GAAP in
effect on December 31, 2017 notwithstanding any modification thereto that
becomes effective thereafter; and provided further that, if the Borrower
notifies the Administrative Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any other change occurring after the
date hereof in GAAP (including but not limited to any standard of the FASB
Accounting Standards Codification) or in the application thereof on the
operation of such provision (or if the Administrative Agent notifies the
Borrower that the Required Lenders request an amendment to any provision hereof
for such purpose), regardless of whether any such notice is given before or
after such change in GAAP or in the application thereof, then such provision
shall be interpreted on the basis of GAAP as in effect and applied immediately
before such change shall have become effective until such notice shall have been
withdrawn or such provision amended in accordance herewith.
Section 1.05 Rates. The Administrative Agent does not warrant or accept
responsibility for, and shall not have any liability with respect to, the
administration, submission or any other matter related to the rates in the
definition of “LIBO Rate” or with respect to any successor rate thereto or
replacement rate therefor (including, without limitation, any Benchmark
Replacement) or the effect of any of the foregoing, or of any Benchmark
Replacement Conforming Changes.
Section 1.06 Divisions. For all purposes under the Loan Documents, in connection
with any division or plan of division under Delaware law (or any comparable
event under a different jurisdiction’s laws): (a) if any asset, right,
obligation or liability of any Person becomes the asset, right, obligation or
liability of a different Person, then it shall be deemed to have been
transferred from the original Person to
19
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



the subsequent Person, and (b) if any new Person comes into existence, such new
Person shall be deemed to have been organized on the first date of its existence
by the holders of its Equity Interests at such time.






ARTICLE II
THE CREDITS


Section 2.01 Commitments. Subject to the terms and conditions set forth herein,
each Lender agrees to make Loans in dollars to the Borrower from time to time
during the Availability Period in an aggregate principal amount that will not
result in (i) such Lender’s Credit Exposure exceeding such Lender’s Commitment
or (ii) the sum of the total Credit Exposures exceeding the total Commitments.
Within the foregoing limits and subject to the terms and conditions set forth
herein, the Borrower may borrow, prepay and reborrow Loans.


Section 2.02 Commitment Increase.
(a) Subject to the terms and conditions set forth herein, the Borrower shall
have the right, without the consent of the Lenders but with the prior approval
of the Administrative Agent, to cause from time to time an increase in the
Commitments of the Lenders (a “Commitment Increase”) by adding to this Agreement
one or more additional financial institutions that is not already a Lender
hereunder and that is reasonably satisfactory to the Administrative Agent or by
allowing one or more existing Lenders to increase their respective Commitments
(each a “CI Lender”); provided, however that (i) no Event of Default shall have
occurred which is continuing, (ii) no such Commitment Increase shall cause the
Commitments under this Agreement to exceed $1,000,000,000, (iii) no Lender’s
Commitment shall be increased without such Lender’s prior written consent, (iv)
if, on the effective date of such increase, any Loans have been funded, then the
Borrower shall be obligated to pay any breakage fees or costs in connection with
the reallocation of such outstanding Loans, and (v) each CI Lender shall execute
a joinder agreement in the form of Exhibit E attached hereto (a “Joinder
Agreement”).
(b) Any Commitment Increase shall be requested by written notice from the
Borrower to the Administrative Agent (a “Notice of Commitment Increase”) in the
form of Exhibit B attached hereto and shall be approved by the Administrative
Agent, such consent to not be unreasonably withheld. Each such Notice of
Commitment Increase shall specify (i) the proposed effective date of such
Commitment Increase, which date shall be no earlier than five (5) Business Days
(or such shorter period as the Administrative Agent and the applicable CI
Lenders may agree in their sole discretion) after receipt by the Administrative
Agent of such Notice of Commitment Increase, (ii) the amount of the requested
Commitment Increase (provided that after giving effect to such requested
Commitment Increase, the aggregate amount of the Commitments does not exceed the
amount set forth in subsection (a)(ii) above), (iii) the identity of each CI
Lender, and (iv) the amount of the respective Commitments of the then existing
Lenders and the CI Lenders from and after the Commitment Increase Effective Date
(as defined below). The Administrative Agent shall review each Notice of
Commitment Increase and shall notify the Borrower whether or not the
Administrative Agent consents to the proposed Commitment Increase. If the
Administrative Agent consents to such Commitment Increase (such consent not to
be unreasonably withheld), the Administrative Agent shall execute a counterpart
of the Notice of Commitment Increase and such Commitment Increase shall be
effective on the proposed effective date set forth in the Notice of Commitment
Increase (if the Administrative Agent consented to such Commitment Increase
prior to such proposed date) or on another date agreed to by the Administrative
Agent and the Borrower (such date referred to as the “Commitment Increase
Effective Date”).
20
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



(c) On each Commitment Increase Effective Date, to the extent that there are
Loans outstanding as of such date, (i) each CI Lender shall, by wire transfer of
immediately available funds, deliver to the Administrative Agent such CI
Lender’s New Funds Amount, which amount, for each such CI Lender, shall
constitute Loans made by such CI Lender to the Borrower pursuant to this
Agreement on such Commitment Increase Effective Date, (ii) the Administrative
Agent shall, by wire transfer of immediately available funds, pay to each then
Reducing Percentage Lender its Reduction Amount, which amount, for each such
Reducing Percentage Lender, shall constitute a prepayment by the Borrower
pursuant to Section 2.11, ratably in accordance with the respective principal
amounts thereof, of the principal amounts of all then outstanding Loans of such
Reducing Percentage Lender, and (iii) the Borrower shall be responsible to pay
to each Lender any breakage fees or costs in connection with the reallocation of
any outstanding Loans.
(d) For purposes of this Section 2.02 and Exhibit B, the following defined terms
shall have the following meanings: (i) “New Funds Amount” means the amount equal
to the product of a CI Lender’s increased Commitment or a CI Lender’s new
Commitment (as applicable) represented as a percentage of the aggregate
Commitments after giving effect to the Commitment Increase, times the aggregate
principal amount of the outstanding Loans immediately prior to giving effect to
the Commitment Increase, if any, as of a Commitment Increase Effective Date
(without regard to any increase in the aggregate principal amount of Loans as a
result of borrowings made after giving effect to the Commitment Increase on such
Commitment Increase Effective Date); (ii) “Reducing Percentage Lender” means
each then existing Lender immediately prior to giving effect to the Commitment
Increase that does not increase its respective Commitment as a result of the
Commitment Increase and whose relative percentage of the Commitments shall be
reduced after giving effect to such Commitment Increase; and (iii) “Reduction
Amount” means the amount by which a Reducing Percentage Lender’s outstanding
Loans decrease as of a Commitment Increase Effective Date (without regard to the
effect of any borrowings made on such Commitment Increase Effective Date after
giving effect to the Commitment Increase).
(e) Each Commitment Increase shall become effective on its Commitment Increase
Effective Date and upon such effectiveness (i) the Administrative Agent shall
record in the register each then CI Lender’s information as provided in the
Notice of Commitment Increase and pursuant to an Administrative Questionnaire
satisfactory to the Administrative Agent that shall be executed and delivered by
each CI Lender to the Administrative Agent on or before the Commitment Increase
Effective Date, (ii) Schedule 2.01 hereof shall be amended and restated to set
forth all Lenders (including any CI Lenders) that will be Lenders hereunder
after giving effect to such Commitment Increase (which shall be set forth in
Annex I to the applicable Notice of Commitment Increase) and the Administrative
Agent shall distribute to each Lender (including each CI Lender) a copy of such
amended and restated Schedule 2.01, and (iii) each CI Lender identified on the
Notice of Commitment Increase for such Commitment Increase shall be a “Lender”
for all purposes under this Agreement.
Section 2.03 Loans and Borrowings.
(a) Each Loan shall be made as part of a Borrowing consisting of Loans made by
the Lenders ratably in accordance with their respective Commitments. The failure
of any Lender to make any Loan required to be made by it shall not relieve any
other Lender of its obligations hereunder; provided that the Commitments of the
Lenders are several and no Lender shall be responsible for any other Lender’s
failure to make Loans as required.
(b) Subject to Section 2.14, each Borrowing shall be comprised entirely of ABR
Loans or Eurodollar Loans as the Borrower may request in accordance herewith.
Each Lender at its option (but subject to Section 2.19) may make any Eurodollar
Loan by causing any domestic or foreign
21
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.
(c) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is an integral multiple of
$5,000,000 and not less than $25,000,000. At the time that each ABR Borrowing is
made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $5,000,000 and not less than $25,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire unused
balance of the total Commitments. Borrowings of more than one Type may be
outstanding at the same time; provided that there shall not at any time be more
than a total of ten (10) Eurodollar Borrowings outstanding.
(d) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any Borrowing if
the Interest Period requested with respect thereto would end after the Maturity
Date.
Section 2.04 Requests for Borrowings. To request a Borrowing, the Borrower shall
give the Administrative Agent an irrevocable Borrowing Request (a) in the case
of a Eurodollar Borrowing, not later than 12:00 noon, New York City time, three
Business Days before the date of the proposed Borrowing (provided that the
Borrower may request, no later than 11:00 a.m., New York City time, two (2)
Business Days prior to the Effective Date, that the Lenders make Loans on the
Effective Date as a Eurodollar Borrowing if the Borrower has delivered to the
Administrative Agent a letter in form and substance reasonably satisfactory to
the Administrative Agent indemnifying the Lenders for any break funding costs,
expenses and/or losses in the manner set forth in Section 2.16 of this
Agreement) and (b) in the case of an ABR Borrowing, not later than 12:00 noon,
New York City time, on the same Business Day of the proposed Borrowing. Upon
receipt of such Borrowing Request from the Borrower, the Administrative Agent
shall promptly notify each Lender thereof. Such Borrowing Request shall be
irrevocable and shall be delivered to the Administrative Agent in a form
approved by the Administrative Agent and signed by the Borrower. Such Borrowing
Request shall specify the following information in compliance with Section 2.03:
(i) the aggregate amount of the requested Borrowing;
(ii) the date of such Borrowing, which shall be a Business Day;
(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing;
(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”; and
(v) the location and number of the Borrower’s account to which funds are to be
disbursed, which shall comply with the requirements of Section 2.07.
If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section, the
Administrative Agent shall advise each Lender of the details thereof and of the
amount of such Lender’s Loan to be made as part of the requested Borrowing.
Section 2.05 [Reserved].
22
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



Section 2.06 [Reserved].
Section 2.07 Funding of Borrowings.
(a) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds by 1:00 pm, New
York City time, to the account of the Administrative Agent most recently
designated by it for such purpose by notice to the Lenders. The Administrative
Agent will make such Loans available to the Borrower by promptly crediting the
amounts so received, in like funds, to an account of the Borrower designated by
the Borrower in the applicable Borrowing Request.
(b) Unless the Administrative Agent shall have received notice from a Lender
prior to the proposed time of any Borrowing that such Lender will not make
available to the Administrative Agent such Lender’s share of such Borrowing, the
Administrative Agent may assume that such Lender has made such share available
on such date in accordance with paragraph (a) of this Section and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount with interest thereon, for each
day from and including the date such amount is made available to the Borrower to
but excluding the date of payment to the Administrative Agent, at (i) in the
case of such Lender, the greater of the Federal Funds Effective Rate and a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to the applicable Borrowing. If such Lender pays such amount to the
Administrative Agent, then such amount shall constitute such Lender’s Loan
included in such Borrowing.
Section 2.08 Interest Elections.
(a) Each Borrowing initially shall be of the Type specified in the applicable
Borrowing Request and, in the case of a Eurodollar Borrowing, shall have an
initial Interest Period as specified in such Borrowing Request. Thereafter, the
Borrower may elect to convert such Borrowing to a different Type or to continue
such Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest
Periods therefor, all as provided in this Section. The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding the Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.
(b) To make an election pursuant to this Section, the Borrower shall notify the
Administrative Agent of such election by telephone by the time that a Borrowing
Request would be required under Section 2.04 if the Borrower were requesting a
Borrowing of the Type resulting from such election to be made on the effective
date of such election. Each such telephonic Interest Election Request shall be
irrevocable and shall be confirmed promptly by hand delivery, telecopy or
electronic mail to the Administrative Agent of a written Interest Election
Request in a form approved by the Administrative Agent and signed by the
Borrower.
(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.03:
(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);
23
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;
(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and
(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.
If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.
(d) Promptly following receipt of an Interest Election Request, the
Administrative Agent shall advise each Lender of the details thereof and of such
Lender’s portion of each resulting Borrowing.
(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing and the Administrative Agent, at the request of
the Required Lenders, so notifies the Borrower, then, so long as an Event of
Default is continuing (i) no outstanding Borrowing may be converted to or
continued as a Eurodollar Borrowing and (ii) unless repaid, each Eurodollar
Borrowing shall be converted to an ABR Borrowing at the end of the Interest
Period applicable thereto.
Section 2.09 Termination and Reduction of Commitments.
(a) Unless previously terminated, the Commitments shall terminate on the
Maturity Date.
(b) The Borrower may at any time terminate, or from time to time, reduce the
Commitments; provided that (i) each reduction of the Commitments shall be in an
amount that is an integral multiple of $1,000,000 and not less than $5,000,000
and (ii) the Borrower shall not voluntarily terminate or reduce the Commitments
if, after giving effect to any concurrent prepayment of the Loans in accordance
with Section 2.11, the sum of the total Credit Exposures would exceed the
Commitments.
(c) The Borrower shall notify the Administrative Agent of any election to
terminate or reduce the Commitments under paragraph (b) of this Section at least
three Business Days prior to the effective date of such termination or reduction
(or, in connection with the termination of the Commitments, such later date as
may be agreed to by the Administrative Agent), specifying such election and the
effective date thereof. Promptly following receipt of any notice, the
Administrative Agent shall advise the Lenders of the contents thereof. Each
notice delivered by the Borrower pursuant to this Section shall be irrevocable;
provided that a notice of termination of the Commitments delivered by the
Borrower may state that such notice is conditioned upon the occurrence of an
event or condition, in which case such notice may be revoked by the Borrower (by
notice to the Administrative Agent on or prior to the specified effective date)
if such condition is not satisfied.
(d) In the event the Borrower or any Restricted Subsidiary receives Net Cash
Proceeds from any Specified Debt Issuance or any Specified Equity Issuance, the
Commitments shall automatically and permanently be reduced on the date that is
two (2) Business Days following the date on
24
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



which the Borrower or any Restricted Subsidiary receives such Net Cash Proceeds
by an amount equal to the aggregate amount of such Net Cash Proceeds.
(e) Any termination or reduction of the Commitments shall be permanent. Each
reduction of the Commitments shall be made ratably among the Lenders in
accordance with their respective Applicable Percentage.
Section 2.10 Repayment of Loans; Evidence of Debt.
(a) The Borrower hereby unconditionally promises to pay, to the Administrative
Agent for the account of each Lender, the then unpaid principal amount of each
Loan on the Maturity Date (or such earlier date on which the Loans become due
and payable pursuant to the terms of this Agreement).
(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender, including the amounts of principal and
interest payable and paid to such Lender from time to time hereunder.
(c) The Administrative Agent shall maintain accounts in which it shall record
the amount of each Loan made hereunder, the Type thereof and the Interest Period
applicable thereto, the amount of any principal or interest due and payable or
to become due and payable from the Borrower to each Lender hereunder and the
amount of any sum received by the Administrative Agent hereunder for the account
of the Lenders and each Lender’s share thereof.
(d) The entries made in the accounts maintained pursuant to paragraph (b) or (c)
of this Section shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that the failure of any Lender or the
Administrative Agent to maintain such accounts or any error therein shall not in
any manner affect the obligation of the Borrower to repay the Loans in
accordance with the terms of this Agreement.
(e) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall prepare, execute and deliver to such
Lender a promissory note payable to such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) and substantially in the form
attached hereto as Exhibit C. Thereafter, the Loans evidenced by such promissory
note and interest thereon shall at all times (including after assignment
pursuant to Section 9.04) be represented by one or more promissory notes in such
form payable to the payee named and its registered assigns.
Section 2.11 Prepayment of Loans.
(a) Voluntary Prepayments. Subject to any breakage funding costs payable
pursuant to Section 2.16, the Borrower shall have the right at any time and from
time to time to prepay any Borrowing in whole or in part without premium or
penalty, provided that each prepayment is in an amount that is an integral
multiple of $1,000,000 and not less than $5,000,000, or if such amount is
lesser, the outstanding amount of the Borrowing, and made subject to prior
notice in accordance with paragraph (b) of this Section.
(b) Mandatory Prepayments.
(i) Not later than the date that is two (2) Business Days following the date on
which the Borrower or any Restricted Subsidiary receives Net Cash Proceeds from
any Specified Debt
25
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



Issuance, the Borrower shall prepay the Loans in an aggregate amount equal to
one hundred percent (100%) of the Net Cash Proceeds received in respect of such
Specified Debt Issuance.
(ii) Not later than the date that is two (2) Business Days following the date on
which the Borrower or any Restricted Subsidiary receives Net Cash Proceeds from
any Specified Equity Issuance, the Borrower shall prepay the Loans in an
aggregate amount equal to one hundred percent (100%) of the Net Cash Proceeds
received in respect of such Specified Equity Issuance.
(iii) If, after giving effect to any termination or reduction of the Aggregate
Maximum Credit Amounts pursuant to Section 2.09 or Section 2.20, the total
Credit Exposures exceeds the total Commitments, then the Borrower shall prepay
the Borrowings on the date of such termination or reduction in an aggregate
principal amount equal to such excess.
(c) Notice of Prepayment. The Borrower shall notify the Administrative Agent by
telephone (confirmed by telecopy or electronic mail) of any voluntary prepayment
hereunder in the case of prepayment of a Eurodollar Borrowing, not later than
12:00 noon, New York City time, three Business Days before the date of
prepayment, or in the case of prepayment of an ABR Borrowing, not later than
12:00 noon, New York City time, on the date of prepayment. Each such notice
shall be irrevocable and shall specify the prepayment date and the principal
amount of each Borrowing or portion thereof to be prepaid; provided that, if a
notice of prepayment is conditioned upon the occurrence of any event or
condition, such notice of prepayment may be revoked by the Borrower by written
notice to the Administrative Agent (which may be by telecopy or electronic mail)
in the event such contingency is not met. Promptly following receipt of any such
notice relating to a Borrowing, the Administrative Agent shall advise the
Lenders of the contents thereof. Each partial voluntary prepayment of any
Borrowing shall be in an amount that would be permitted in the case of an
advance of a Borrowing of the same Type as provided in Section 2.03.
(d) Each prepayment of a Borrowing shall be applied ratably to the Loans
included in the prepaid Borrowing. Prepayments shall be accompanied by accrued
interest to the extent required by Section 2.13.
(e) Each prepayment of Borrowings pursuant to this Section 2.11 shall be
applied, first, ratably to any ABR Borrowings then outstanding, and, second, to
any Eurodollar Borrowings then outstanding, and if more than one Eurodollar
Borrowing is then outstanding, to each such Eurodollar Borrowing in order of
priority beginning with the Eurodollar Borrowing with the least number of days
remaining in the Interest Period applicable thereto and ending with the
Eurodollar Borrowing with the most number of days remaining in the Interest
Period applicable thereto.
Section 2.12 Fees.


(a) The Borrower agrees to pay to the Administrative Agent for the account of
each Lender (other than to the Defaulting Lenders, if any) a commitment fee,
which shall accrue at the Applicable Margin for commitment fees on the daily
amount of the unused Commitment of such Lender during the period from and
including the date hereof to but excluding the date on which such Commitment
terminates. Accrued Commitment fees shall be payable in arrears on the last day
of March, June, September and December of each year and on the date on which the
Commitments terminate, commencing on the first such date to occur after the date
hereof. All Commitment fees shall be computed on the basis of a year of 365 days
(or 366 days in a leap year) and shall be payable for the actual number of days
elapsed (including the first day but excluding the last day). The Borrower
agrees to pay all fees required to be paid by it pursuant the Mandate Letter as
set forth therein. All fees payable hereunder shall be paid on the dates due, in
immediately available funds, to the Administrative Agent
26
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



for distribution, in the case of commitment fees, to the Lenders. Fees paid
shall not be refundable under any circumstances.


Section 2.13 Interest.


(a) The Loans comprising each ABR Borrowing shall bear interest at the Alternate
Base Rate plus the Applicable Margin, but not to exceed the Highest Lawful Rate.
(b) The Loans comprising each Eurodollar Borrowing shall bear interest at the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Margin, but not to exceed the Highest Lawful Rate.
(c) [Reserved].
(d) Notwithstanding the foregoing, if any principal of or interest on any Loan
or any fee or other amount payable by the Borrower hereunder is not paid when
due, whether at stated maturity, upon acceleration or otherwise, such overdue
amount shall bear interest, after as well as before judgment, at a rate per
annum equal to in the case of overdue principal of any Loan, 2% plus the rate
otherwise applicable to such Loan as provided in the preceding paragraphs of
this Section or in the case of any other amount, 2% plus the rate applicable to
ABR Loans as provided in paragraph (a) of this Section, but not to exceed the
Highest Lawful Rate.
(e) Accrued interest on each Loan shall be payable in arrears on each Interest
Payment Date for such Loan and on the Maturity Date; provided that interest
accrued pursuant to paragraph (d) of this Section shall be payable on demand, in
the event of any repayment or prepayment of any Loan, including a mandatory
prepayment made pursuant to Section 2.11(b), accrued interest on the principal
amount repaid or prepaid shall be payable on the date of such repayment or
prepayment and in the event of any conversion of any Eurodollar Loan prior to
the end of the current Interest Period therefor, accrued interest on such Loan
shall be payable on the effective date of such conversion.
(f) All interest hereunder shall be computed on the basis of a year of 360 days,
except that interest computed by reference to the Alternate Base Rate at times
when the Alternate Base Rate is based on the Prime Rate shall be computed on the
basis of a year of 365 days (or 366 days in a leap year), and in each case shall
be payable for the actual number of days elapsed (including the first day but
excluding the last day). The applicable Alternate Base Rate, Adjusted LIBO Rate
or LIBO Rate shall be determined by the Administrative Agent and such
determination shall be conclusive absent manifest error.
Section 2.14 Alternate Rate of Interest.
(a) Circumstances Affecting LIBO Rate Availability. Subject to clause (b) below,
in connection with any request for a Eurodollar Borrowing or a conversion to or
continuation thereof or otherwise, if for any reason (i) the Administrative
Agent shall determine (which determination shall be conclusive and binding
absent manifest error) that dollar deposits are not being offered to banks in
the London interbank eurodollar market for the applicable amount and Interest
Period of such Loan, (ii) the Administrative Agent shall determine (which
determination shall be conclusive and binding absent manifest error) that
reasonable and adequate means do not exist for ascertaining the Adjusted LIBO
Rate or LIBO Rate for such Interest Period with respect to a proposed Eurodollar
Borrowing or (iii) the Required Lenders shall determine (which determination
shall be conclusive and binding absent manifest error) that the Adjusted LIBO
Rate or LIBO Rate does not adequately and fairly reflect the cost to such
Lenders of making or maintaining such Loans during such Interest Period, then
the Administrative
27
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



Agent shall promptly give notice thereof to the Borrower. Thereafter, until the
Administrative Agent notifies the Borrower that such circumstances no longer
exist, the obligation of the Lenders to make Eurodollar Loans and the right of
the Borrower to convert any Loan to or continue any Loan as a Eurodollar
Borrowing shall be suspended, and the Borrower shall either (A) repay in full
(or cause to be repaid in full) the then outstanding principal amount of each
such Eurodollar Borrowing together with accrued interest thereon, on the last
day of the then current Interest Period applicable to such Eurodollar Borrowing;
or (B) convert the then outstanding principal amount of each such Eurodollar
Borrowing to an ABR Borrowing as of the last day of such Interest Period.
(b) Effect of Benchmark Transition Event.
(i) Benchmark Replacement. Notwithstanding anything to the contrary herein or in
any other Loan Document, upon the occurrence of a Benchmark Transition Event or
an Early Opt-in Election, as applicable, the Administrative Agent and the
Borrower may amend this Agreement to replace the LIBO Rate with a Benchmark
Replacement. Any such amendment with respect to a Benchmark Transition Event
will become effective at 5:00 p.m. on the fifth (5th) Business Day after the
Administrative Agent has posted such proposed amendment to all Lenders and the
Borrower so long as the Administrative Agent has not received, by such time,
written notice of objection to such amendment from Lenders comprising the
Required Lenders. Any such amendment with respect to an Early Opt-in Election
will become effective on the date that Lenders comprising the Required Lenders
have delivered to the Administrative Agent written notice that such Required
Lenders accept such amendment. No replacement of the Adjusted LIBO Rate or LIBO
Rate with a Benchmark Replacement pursuant to this Section 2.14(b) will occur
prior to the applicable Benchmark Transition Start Date.
(ii) Benchmark Replacement Conforming Changes. In connection with the
implementation of a Benchmark Replacement, the Administrative Agent will have
the right to make Benchmark Replacement Conforming Changes from time to time
and, notwithstanding anything to the contrary herein or in any other Loan
Document, any amendments implementing such Benchmark Replacement Conforming
Changes will become effective without any further action or consent of any other
party to this Agreement.
(iii) Notices; Standards for Decisions and Determinations. The Administrative
Agent will promptly notify the Borrower and the Lenders of (A) any occurrence of
a Benchmark Transition Event or an Early Opt-in Election, as applicable, and its
related Benchmark Replacement Date and Benchmark Transition Start Date, (B) the
implementation of any Benchmark Replacement, (C) the effectiveness of any
Benchmark Replacement Conforming Changes and (D) the commencement or conclusion
of any Benchmark Unavailability Period. Any determination, decision or election
that may be made by the Administrative Agent or Lenders pursuant to this Section
2.14(b), including any determination with respect to a tenor, rate or adjustment
or of the occurrence or non-occurrence of an event, circumstance or date and any
decision to take or refrain from taking any action, will be conclusive and
binding absent manifest error and may be made in its or their reasonable
discretion and without consent from any other party hereto, except, in each
case, as expressly required pursuant to this Section 2.14(b).
(iv) Benchmark Unavailability Period. Upon the Borrower’s receipt of notice of
the commencement of a Benchmark Unavailability Period, the Borrower may revoke
any request for a Eurodollar Borrowing of, conversion to or continuation of
Eurodollar Borrowings to be made, converted or continued during any Benchmark
Unavailability Period and, failing that, the Borrower will be deemed to have
converted any such request into a request for a borrowing of or conversion to
ABR Borrowings. During any Benchmark Unavailability Period, the component of the
Alternate Base Rate based upon the Adjusted LIBO Rate will not be used in any
determination of the Alternate Base Rate.
28
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



Section 2.15 Increased Costs.
(a) If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBO Rate); or
(ii) impose on any Lender or the London interbank market any other condition
affecting this Agreement or Eurodollar Loans made or held by such Lender;
(excluding, in each case, Taxes, as to which Section 2.17 shall govern) and the
result of any of the foregoing shall be to increase the cost to such Lender of
making or maintaining any Eurodollar Loan or to increase the cost to such Lender
or to reduce the amount of any sum received or receivable by such Lender
hereunder (whether of principal, interest or otherwise), then the Borrower will
pay to such Lender such additional amount or amounts as will compensate such
Lender for such additional costs incurred or reduction suffered.
(b) If any Lender determines that any Change in Law regarding liquidity or
capital requirements has or would have the effect of reducing the rate of return
on such Lender’s capital or on the capital of such Lender’s holding company, if
any, as a consequence of this Agreement or the Loans made by or held by, such
Lender, to a level below that which such Lender or such Lender’s holding company
could have achieved but for such Change in Law (taking into consideration such
Lender’s policies and the policies of such Lender’s holding company with respect
to capital adequacy and liquidity), then from time to time the Borrower will pay
to such Lender such additional amount or amounts as will compensate such Lender
or such Lender’s holding company for any such reduction suffered.
(c) A certificate of a Lender setting forth in reasonable detail the amount or
amounts necessary to compensate such Lender or its holding company, as the case
may be, as specified in paragraph (a) or (b) of this Section shall be delivered
to the Borrower. The Borrower shall pay to the Administrative Agent for the
account of such Lender the amount shown as due on any such certificate within 10
days after receipt thereof.
(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 270 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 270-day period referred to above shall be
extended to include the period of retroactive effect thereof.
Section 2.16 Break Funding Payments. In the event of the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default), the
conversion of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto, the failure to borrow, convert, continue or prepay
any Eurodollar Loan on the date specified in any notice delivered pursuant
hereto (regardless of whether such notice may be revoked under Section 2.11(c)
and is revoked in accordance therewith), or the assignment of any Eurodollar
Loan other than on the last day of the Interest Period applicable thereto as a
result of a request by the Borrower pursuant to Section 2.19, then, in any such
event, the Borrower shall compensate each Lender for the loss, cost and expense
attributable to such event. In the case of a Eurodollar Loan, such
29
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



loss, cost or expense to any Lender shall be deemed to include an amount
determined by such Lender to be the excess, if any, of the amount of interest
which would have accrued on the principal amount of such Loan had such event not
occurred, at the Adjusted LIBO Rate that would have been applicable to such
Loan, for the period from the date of such event to the last day of the then
current Interest Period therefor (or, in the case of a failure to borrow,
convert or continue, for the period that would have been the Interest Period for
such Loan), over the amount of interest which would accrue on such principal
amount for such period at the interest rate which such Lender would bid were it
to bid, at the commencement of such period, for dollar deposits of a comparable
amount and period from other banks in the eurodollar market. A certificate of
any Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section in reasonable detail shall be delivered to the
Borrower. The Borrower shall pay to the Administrative Agent for the account of
such Lender the amount shown as due on any such certificate within 10 days after
receipt thereto.
Section 2.17 Taxes.
(a) Any and all payments by or on account of any obligation of the Borrower
under this Agreement shall be made free and clear of and without deduction or
withholding for any Indemnified Taxes, except as required under applicable law;
provided that if any applicable law (as determined in the good faith discretion
of an applicable Withholding Agent) requires the deduction or withholding of any
Indemnified Taxes from any such payment, then (i) the applicable Withholding
Agent shall be entitled to deduct such Indemnified Taxes from such payments,
(ii) the sum payable shall be increased as necessary so that after making all
required deductions or withholdings (including such deductions or withholdings
applicable to additional sums payable under this Section), the Administrative
Agent or any Lender (as the case may be) receives an amount equal to the sum it
would have received had no such deduction or withholding been made, and (iii)
the applicable Withholding Agent shall timely pay the full amount deducted to
the relevant Governmental Authority in accordance with applicable law.
(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law or, at the option of
the Administrative Agent, timely reimburse it for the payment of, any Other
Taxes.
(c) The Borrower shall indemnify each Recipient within 15 days after demand
therefor, for the full amount of any Indemnified Taxes (including Indemnified
Taxes imposed or asserted on or attributable to amounts payable under this
Section) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.
(e) (i) any Lender that is entitled to an exemption from or reduction of
withholding Taxes with respect to payments under any Loan Document shall deliver
to the Borrower and the Administrative Agent, at the time or times reasonably
requested by the Borrower or the Administrative Agent, such properly completed
and executed documentation reasonably requested by the Borrower or
30
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Notwithstanding
anything to the contrary in the preceding two sentences, the completion,
execution and submission of such documentation (other than such documentation
set forth in Section 2.17(e)(ii)(A), (ii)(B) and (ii)(D) below) shall not be
required if in the Lender’s reasonable judgment such completion, execution or
submission would subject such Lender to any material unreimbursed cost or
expense or would materially prejudice the legal or commercial position of such
Lender.
(ii) Without limiting the generality of the foregoing:
(A) any Lender that is a U.S. Person shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed copies
of IRS Form W-9 certifying that such Lender is exempt from U.S. federal backup
withholding Taxes;
(B) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), whichever of the following is applicable:
(1) in the case of a Foreign Lender claiming the benefits of an income tax
treaty to which the United States is a party (x) with respect to payments of
interest under any Loan Document, executed copies of IRS Form W-8BEN or IRS Form
W-8BEN-E (as applicable) establishing an exemption from, or reduction of, U.S.
federal withholding Tax pursuant to the “interest” article of such tax treaty
and (y) with respect to any other applicable payments under any Loan Document,
IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable) establishing an exemption
from, or reduction of, U.S. federal withholding Tax pursuant to the “business
profits” or “other income” article of such tax treaty;
(2) executed copies of IRS Form W-8ECI;
(3) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (x) a certificate
substantially in the form of Exhibit F-1 to the effect that such Foreign Lender
is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code, or a “controlled foreign corporation” described in Section
881(c)(3)(C) of the Code (a “U.S. Tax Compliance Certificate”) and (y) executed
copies of IRS Form W-8BEN or IRS Form W-8BEN-E (as applicable); or
(4) to the extent a Foreign Lender is not the beneficial owner, executed copies
of IRS Form W-8IMY, accompanied by IRS Form W-8ECI, IRS Form W-8BEN, IRS Form
W-8BEN-E, a U.S. Tax Compliance Certificate substantially in the form of Exhibit
F-2 or Exhibit F-3, IRS Form W-9, and/or other certification documents from
31
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



each beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit F-4 on
behalf of each such direct and indirect partner; and
(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the Borrower and the Administrative Agent (in such number of copies
as shall be requested by the recipient) on or prior to the date on which such
Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed copies of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the Borrower or the Administrative Agent
to determine the withholding or deduction required to be made.
(D) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Clause (D), “FATCA” shall include any amendments made to FATCA after the date of
this Agreement.
Each Lender and the Administrative Agent agrees that if any form or
certification it previously delivered under this Section 2.17 expires or becomes
obsolete or inaccurate in any respect, it shall update such form or
certification or promptly notify the Borrower and the Administrative Agent in
writing of its legal inability to do so.
(f) If any party determines, in its sole discretion exercised in good faith,
that it has received a refund of any Taxes as to which it has been indemnified
pursuant to this Section 2.17 (including by the payment of additional amounts
pursuant to this Section 2.17), it shall pay to the indemnifying party an amount
equal to such refund (but only to the extent of indemnity payments made under
this Section with respect to the Taxes giving rise to such refund), net of all
out-of-pocket expenses (including Taxes) of such indemnified party and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund). Such indemnifying party, upon the request of such
indemnified party, shall repay to such indemnified party the amount paid over
pursuant to this paragraph (f) (plus any penalties, interest or other charges
imposed by the relevant Governmental Authority) in the event that such
indemnified party is required to repay such refund to such Governmental
Authority. Notwithstanding anything to the contrary in this paragraph (f), in no
event will the indemnified party be required to pay any amount to an
indemnifying party pursuant to this paragraph (h) the payment of which would
place the indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This paragraph shall not be construed to require any
indemnified party to make available its Tax returns (or
32
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



any other information relating to its Taxes that it deems confidential) to the
indemnifying party or any other Person.
(g) Each party’s obligations under this Section 2.17 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the Commitments
and the repayment, satisfaction or discharge of all obligations under any Loan
Document.
Section 2.18 Payments Generally; Pro Rata Treatment; Sharing of Set-offs.
(a) The Borrower shall make each payment required to be made by it hereunder
(whether of principal, interest, or fees, or of amounts payable under Section
2.15, 2.16 or 2.17, or otherwise) prior to 12:00 noon, New York City time, on
the date when due, in immediately available funds, without set-off or
counterclaim. Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon. All
such payments shall be made to the Administrative Agent at its offices specified
in Section 9.01, except that payments pursuant to Section 9.03 shall be made
directly to the Persons entitled thereto. The Administrative Agent shall
distribute any such payments received by it for the account of any other Person
to the appropriate recipient promptly following receipt thereof. If any payment
hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in dollars.
(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied first, towards payment of
interest and fees then due hereunder, ratably among the parties entitled thereto
in accordance with the amounts of interest and fees then due to such parties,
and second, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties.
(c) If any Lender shall, by exercising any right of set-off or counterclaim or
otherwise, obtain payment in respect of any principal of or interest on any of
its Loans resulting in such Lender receiving payment of a greater proportion of
the aggregate amount of its Loans and accrued interest thereon than the
proportion received by any other Lender, then the Lender receiving such greater
proportion shall purchase (for cash at face value) participations in the Loans
of other Lenders to the extent necessary so that the benefit of all such
payments shall be shared by the Lenders ratably in accordance with the aggregate
amount of principal of and accrued interest on their respective Loans; provided
that if any such participations are purchased and all or any portion of the
payment giving rise thereto is recovered, such participations shall be rescinded
and the purchase price restored to the extent of such recovery, without
interest, and the provisions of this paragraph shall not be construed to apply
to any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary or Affiliate thereof (as to which the provisions of this paragraph
shall apply). The Borrower consents to the foregoing and agrees, to the extent
it may effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of set-off and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of the Borrower in the amount
of such participation.
(d) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the
33
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



Lenders hereunder that the Borrower will not make such payment, the
Administrative Agent may assume that the Borrower has made such payment on such
date in accordance herewith and may, in reliance upon such assumption,
distribute to the Lenders the amount due. In such event, if the Borrower has not
in fact made such payment, then each of the Lenders severally agrees to repay to
the Administrative Agent forthwith on demand the amount so distributed to such
Lender with interest thereon, for each day from and including the date such
amount is distributed to it to but excluding the date of payment to the
Administrative Agent, at the greater of the Federal Funds Effective Rate and a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation.
(e) If any Lender shall fail to make any payment required to be made by it
pursuant to Section 2.07(b) or 2.18(d), then the Administrative Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Administrative Agent for the account of such
Lender to satisfy such Lender’s obligations under such Sections until all such
unsatisfied obligations are fully paid.
(f) Notwithstanding the foregoing, if there exists a Defaulting Lender, each
payment by the Borrower to such Defaulting Lender hereunder shall be applied in
accordance with Section 2.21(b).
Section 2.19 Mitigation Obligations; Replacement of Lenders.
(a) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any Indemnified Taxes or additional amounts to any Lender or
any Governmental Authority for the account of any Lender pursuant to Section
2.17, then such Lender shall use reasonable efforts to designate a different
lending office for funding or booking its Loans hereunder or to assign its
rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
would eliminate or reduce amounts payable pursuant to Section 2.15 or 2.17, as
the case may be, in the future and would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender. The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender is a Defaulting Lender, then the Borrower may, at its sole expense and
effort, upon notice to such Lender and the Administrative Agent, require such
Lender to assign and delegate, without recourse (in accordance with and subject
to the restrictions contained in Section 9.04), all its interests, rights and
obligations under this Agreement, including all of its Loans, to an assignee
that shall assume such obligations (which assignee may be another Lender, if a
Lender accepts such assignment); provided that the Borrower shall have received
the prior written consent of the Administrative Agent which consent shall not
unreasonably be withheld, such Lender shall have received payment of an amount
equal to the outstanding principal of its Loans, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(to the extent of such outstanding principal and accrued interest and fees) or
the Borrower (in the case of all other amounts) and in the case of any such
assignment resulting from a claim for compensation under Section 2.15 or
payments required to be made pursuant to Section 2.17, such assignment will
result in a reduction in such compensation or payments. A Lender shall not be
required to make any such assignment and delegation if, prior thereto, as a
result of a waiver by such Lender or otherwise, the circumstances entitling the
Borrower to require such assignment and delegation cease to apply.
34
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



Section 2.20 Extension of Maturity Date. The Borrower may, by delivery of a
Maturity Date Extension Request to the Administrative Agent (which shall
promptly deliver a copy to each of the Lenders) not less than 45 days prior to
April 2, 2021, request that the Lenders extend the Maturity Date for an
additional period of one year; provided that, only one such extension will be
granted during the tenure of the credit facility. Each Lender shall, by notice
to the Borrower and the Administrative Agent given not later than the 20th day
after the date of the Agent’s receipt of the Borrower’s Maturity Date Extension
Request, advise the Borrower whether or not it agrees to the requested extension
(each Lender agreeing to a requested extension being called a “Consenting
Lender” and each Lender declining to agree to a requested extension being called
a “Declining Lender”). Any Lender that has not so advised the Borrower and the
Administrative Agent by such day shall be deemed to have declined to agree to
such extension and shall be a Declining Lender. If Lenders constituting the
Required Lenders shall have agreed to a Maturity Date Extension Request, then
the Maturity Date shall, as to the Consenting Lenders, be extended to the date
that is 364 days following the Maturity Date theretofore in effect. The decision
to agree or withhold agreement to any Maturity Date Extension Request shall be
at the sole discretion of each Lender. The Commitment of any Declining Lender
shall terminate on the Maturity Date in effect prior to giving effect to any
such extension (such Maturity Date being called the “Existing Maturity Date”).
The principal amount of any outstanding Loans made by Declining Lenders,
together with any accrued interest thereon and any accrued fees and other
amounts payable to or for the account of such Declining Lenders hereunder, shall
be due and payable on the Existing Maturity Date, and on the Existing Maturity
Date, the Borrower shall also make such other prepayments of its Loans pursuant
to Section 2.11 as shall be required in order that, after giving effect to the
termination of the Commitments of, and all payments to, Declining Lenders
pursuant to this sentence, the sum of the total Credit Exposures shall not
exceed the total Commitments. Notwithstanding the foregoing provisions of this
paragraph, the Borrower shall have the right, pursuant to Section 9.04, at any
time prior to the Existing Maturity Date, to replace a Declining Lender with a
Lender or other financial institution that will agree to a Maturity Date
Extension Request, and any such replacement Lender shall for all purposes
constitute a Consenting Lender. Notwithstanding the foregoing, no extension of
the Maturity Date pursuant to this paragraph shall become effective unless (i)
the Administrative Agent shall have received documents consistent with those
delivered with respect to the Borrower under Section 4.01(b) through Section
4.01(d), giving effect to such extension and (ii) on April 2, 2021, (A) the
conditions set forth in Section 4.02 shall be satisfied, (B) there has been no
change since December 31, 2019 that has resulted in a Material Adverse Effect
that is continuing and (C) the Administrative Agent shall have received a
certificate to that effect dated such date and executed by the President, a Vice
President or a Financial Officer of the Borrower.


Section 2.21 Defaulting Lenders.
Notwithstanding anything to the contrary contained in this Agreement, if any
Lender becomes a Defaulting Lender, then, until such time as such Lender is no
longer a Defaulting Lender, to the extent permitted by Applicable Law:
(a) Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 9.02.
(b) Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, or otherwise, and including
any amounts made available to the Administrative Agent for the account of such
Defaulting Lender pursuant to Section 2.18), shall be applied at such time or
times as may be determined by the Administrative Agent as follows: first, to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent hereunder; second, as the Borrower may request (so long as no Default or
Event of Default exists), to the funding of
35
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



any Loan in respect of which such Defaulting Lender has failed to fund its
portion thereof as required by this Agreement, as determined by the
Administrative Agent; third, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender under this Agreement;
fourth, to the payment of any amounts owing to the Administrative Agent or the
Lenders as a result of any then final and nonappealable judgment of a court of
competent jurisdiction obtained by the Administrative Agent or any Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement; fifth, so long as no Default or Event of
Default exists, to the payment of any amounts owing to the Borrower as a result
of any then final and nonappealable judgment of a court of competent
jurisdiction obtained by the Borrower against such Defaulting Lender as a result
of such Defaulting Lender’s breach of its obligations under this Agreement; and
sixth, to such Defaulting Lender or as otherwise directed by a court of
competent jurisdiction; provided that if (i) such payment is a payment of the
principal amount of any Loans in respect of which such Defaulting Lender has not
fully funded its appropriate share and (ii) such Loans were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of all non-Defaulting Lenders on a pro
rata basis prior to being applied to the payment of any Loans of such Defaulting
Lender. Any payments, prepayments or other amounts paid or payable to a
Defaulting Lender that are applied (or held) to pay amounts owed by a Defaulting
Lender or to post cash collateral pursuant to this Section 2.21 shall be deemed
paid to and redirected by such Defaulting Lender, and each Lender irrevocably
consents hereto.
(c) [Reserved].
        (d) [Reserved].
        (e) [Reserved].
(f) Certain Fees. For any period during which such Lender is a Defaulting
Lender, such Defaulting Lender shall not be entitled to receive any Commitment
Fee pursuant to Section 2.12 (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to such
Defaulting Lender).
(g) Defaulting Lender Cure. If the Borrower and the Administrative Agent agree
in writing in their sole discretion that a Defaulting Lender should no longer be
deemed to be a Defaulting Lender, the Administrative Agent will so notify the
parties hereto, whereupon as of the date specified in such notice and subject to
any conditions set forth therein, such Lender will cease to be a Defaulting
Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while such Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from such Lender’s having been a Defaulting Lender.
Section 2.22 Illegality. If any Lender determines that any applicable law has
made it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for any Lender or its applicable lending office to make, maintain, or
fund Eurodollar Loans, or to determine or charge interest rates based upon the
LIBO Rate, or any Governmental Authority has imposed material restrictions on
the ability of such Lender to purchase or sell, or to take deposits of, dollars
in the London interbank market, then, upon notice thereof by such Lender to the
Borrower (through the Administrative Agent), (a) any obligation of such Lender
to make or continue Eurodollar Loans or to convert ABR Loans to Eurodollar Loans
shall be suspended, and (b) if such notice asserts the illegality of such Lender
making or maintaining ABR Loans the interest rate on which is determined by
reference to the LIBO Rate component of the Alternate Base Rate, the interest
rate applicable to ABR Loans shall, if necessary to
36
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



avoid such illegality, be determined by the Administrative Agent without
reference to the LIBO Rate component of the Alternate Base Rate, in each case
until such Lender notifies the Administrative Agent and the Borrower that the
circumstances giving rise to such determination no longer exist. Upon receipt of
such notice, the Borrower shall, upon demand from such Lender (with a copy to
the Administrative Agent), prepay or, if applicable, convert all Eurodollar
Loans of such Lender to ABR Loans, either on the last day of the Interest Period
applicable thereto, if such Lender may lawfully continue to maintain such
Eurodollar Loans to such day, or immediately, if such Lender may not lawfully
continue to maintain such Eurodollar Loans, and in any event, within the time
period required by law.
ARTICLE III
REPRESENTATIONS AND WARRANTIES


The Borrower represents and warrants to the Lenders on the Effective Date and on
each date on which a Loan is made that:
Section 3.01 Organization; Powers. Each of the Borrower and its Restricted
Subsidiaries is duly organized, validly existing and in good standing under the
laws of the jurisdiction of its organization, has all requisite power and
authority to carry on its business as now conducted and, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect, is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required.
Section 3.02 Authorization; Enforceability. The Transactions are within the
Borrower’s corporate powers and have been duly authorized by all necessary
corporate and, if required, stockholder action. This Agreement has been duly
executed and delivered by the Borrower and constitutes a legal, valid and
binding obligation of the Borrower, enforceable in accordance with its terms,
subject to applicable bankruptcy, insolvency, reorganization, moratorium or
other laws affecting creditors’ rights generally and subject to general
principles of equity, regardless of whether considered in a proceeding in equity
or at law.
Section 3.03 Governmental Approvals; No Conflicts. The Transactions (a) do not
violate the charter, by-laws or other organizational documents of the Borrower
or any of its Restricted Subsidiaries or (b) except as to matters that could not
reasonably be expected to result in a Material Adverse Effect, (i) do not
require any consent or approval of, registration or filing with, or any other
action by, any Governmental Authority, except such as have been obtained or made
and are in full force and effect, (ii) will not violate any applicable law or
regulation or any order of any Governmental Authority, (iii) will not violate or
result in a default under any indenture, agreement or other instrument binding
upon the Borrower or any of its Restricted Subsidiaries or its assets, or give
rise to a right thereunder to require any payment to be made by the Borrower or
any of its Restricted Subsidiaries, and (iv) will not result in the creation or
imposition of any Lien on any asset of the Borrower or any of its Restricted
Subsidiaries.
Section 3.04 Financial Condition; No Material Adverse Change.
(a) The Borrower has heretofore furnished to the Lenders its consolidated
balance sheet and statements of income, stockholders’ equity and cash flows as
of and for the fiscal year ended December 31, 2019, reported on by Ernst & Young
LLP, independent public accountants. Such financial statements present fairly,
in all material respects, the financial position and results of operations and
cash flows of the Borrower and its consolidated Subsidiaries as of such dates
and for such periods in accordance with GAAP.
37
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



(b) Since December 31, 2019, through and including the Effective Date, there has
been no change which could reasonably be expected to have a Material Adverse
Effect.


Section 3.05 Litigation and Environmental Matters.
(a) As of the Effective Date, there are no actions, suits or proceedings by or
before any arbitrator or Governmental Authority pending against or, to the
knowledge of the Borrower, threatened against or affecting the Borrower or any
of its Subsidiaries that could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect (other than the Disclosed
Matters) or, as of the Effective Date, that involve this Agreement or the
Transactions.
(b) As of the Effective Date, except for the Disclosed Matters and except with
respect to any other matters that, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect, neither the
Borrower nor any of its Subsidiaries has failed to comply with any Environmental
Law or to obtain, maintain or comply with any permit, license or other approval
required under any Environmental Law, has become subject to any Environmental
Liability, has received notice of any claim with respect to any Environmental
Liability or knows of any basis for any Environmental Liability.


Section 3.06 No Default. No Default has occurred and is continuing.
Section 3.07 Investment Company Status. Neither the Borrower nor any of its
Subsidiaries is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.
Section 3.08 Taxes. Each of the Borrower and its Restricted Subsidiaries has
timely filed or caused to be filed all Tax returns and reports required to have
been filed and has paid or caused to be paid all Taxes required to have been
paid by it, except Taxes for which the Borrower or such Restricted Subsidiary,
as applicable, has set aside on its books adequate reserves including, Taxes
that are being contested in good faith by appropriate proceedings or to the
extent that the failure to do so could not reasonably be expected to result in a
Material Adverse Effect.
Section 3.09 ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, when taken together with all other such ERISA Events for which
liability is reasonably expected to occur, could reasonably be expected to
result in a Material Adverse Effect. The Borrower and each ERISA Affiliate has
fulfilled its obligations under the minimum funding standards of ERISA and the
Code with respect to each Plan and is in compliance in all material respects
with the presently applicable provisions of ERISA and the Code with respect to
each Plan. Neither the Borrower nor any ERISA Affiliate has sought a waiver of
the minimum funding standard under Section 412 of the Code in respect of any
Plan, failed to make any contribution or payment to any Plan or Multiemployer
Plan, or made any amendment to any Plan that has resulted or could result in the
imposition of a Lien or the posting of a bond or other security under ERISA or
the Code, or incurred any liability under Title IV of ERISA other than a
liability to the PBGC for premiums under Section 4007 of ERISA that are not past
due.
Section 3.10 Disclosure. The information furnished by or on behalf of the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of this Agreement or delivered hereunder (as modified or
supplemented by other information so furnished), taken as a whole, contains no
material misstatement of fact nor omits to state any material fact necessary to
make the statements therein,
38
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



in the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, the
Borrower represents only that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time. As of the Effective
Date, the information included in the Beneficial Ownership Certification is true
and correct in all respects.
Section 3.11 Margin Stock. Neither the Borrower nor any of its Subsidiaries is
engaged principally, or as one of its or their important activities, in the
business of extending credit for the purpose, whether immediate, incidental or
ultimate, of buying or carrying margin stock (within the meaning of Regulation
T, U or X of the Board).
Section 3.12 Anti-Corruption Laws and Sanctions. The Borrower has implemented
and maintains in effect policies and procedures designed to achieve compliance
by the Borrower, its Subsidiaries, and their respective directors, officers,
employees and agents with Anti-Corruption Laws and applicable Sanctions. The
Borrower and its Subsidiaries are in compliance with Anti-Corruption Laws and
applicable Sanctions in all material respects. None of (a) the Borrower, any
Subsidiary or any of their respective directors or officers or (b) to the
knowledge of the Borrower, any agent or employee of the Borrower or any
Subsidiary that will act in any capacity in connection with or benefit from the
credit facility established hereby, is a Sanctioned Person. No Borrowing, use of
proceeds or other transaction contemplated by this Agreement will violate any
Anti-Corruption Law or applicable Sanctions.
ARTICLE IV
CONDITIONS


Section 4.01 Effective Date. The obligations of the Lenders to make Loans shall
not become effective until the date on which each of the following conditions is
satisfied (or waived in accordance with Section 9.02):
(a) The Administrative Agent (or its counsel) shall have received from each
party hereto either a counterpart of this Agreement signed on behalf of such
party or written evidence satisfactory to the Administrative Agent (which may
include telecopy or electronic mail transmission of a signed signature page of
this Agreement) that such party has signed a counterpart of this Agreement.
(b) The Administrative Agent shall have received favorable written opinions
(addressed to the Administrative Agent and the Lenders and dated the Effective
Date) of any general counsel or associate general counsel of the Borrower or a
wholly owned subsidiary of the Borrower acting as counsel for the Borrower, and
of Bracewell LLP, outside counsel for the Borrower, covering those matters as
the Administrative Agent may reasonably request. The Borrower hereby requests
such counsels to deliver such opinions.
(c) The Administrative Agent shall have received such documents and certificates
as the Administrative Agent or its counsel may reasonably request relating to
the organization, existence and good standing of the Borrower, the authorization
of the Transactions and any other legal matters relating to the Borrower, this
Agreement or the Transactions, all in form and substance satisfactory to the
Administrative Agent and its counsel.
(d) The Administrative Agent shall have received a certificate, dated the
Effective Date and signed by the President, a Vice President or a Financial
Officer of the Borrower, confirming the satisfaction of the conditions set forth
in paragraphs (h) and (i) of this Section 4.01 .
(e) The Administrative Agent, the Lenders and the Lead Arrangers shall have
received all fees and other amounts due and payable on or prior to the Effective
Date, including, to the
39
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



extent invoiced, reimbursement or payment of all out-of-pocket expenses required
to be reimbursed or paid by the Borrower hereunder.
(f) The Borrower shall duly complete and execute promissory notes for each
Lender that has made such request.
(g) The Borrower, to the extent qualifying as a “legal entity customer” under
the Beneficial Ownership Regulation, shall deliver a Beneficial Ownership
Certification to each Lender that so requests.
(h) Before and immediately after giving effect to the Transactions to occur on
the Effective Date, the representations and warranties of the Borrower set forth
in this Agreement shall be true and correct on and as of the Effective Date
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date).
(i) At the time of and immediately after giving effect to the Borrowing to occur
on the Effective Date, no Default or Event of Default shall have occurred and be
continuing.
The Administrative Agent shall notify the Borrower and the Lenders of the
Effective Date, and such notice shall be conclusive and binding. Notwithstanding
the foregoing, the obligations of the Lenders to make Loans hereunder shall not
become effective unless each of the foregoing conditions is satisfied (or waived
pursuant to Section 9.02) at or prior to 5:00 p.m., New York City time, on April
30, 2020 (and, in the event such conditions are not so satisfied or waived, the
Commitments shall terminate at such time).
Section 4.02 Each Extension of Loans.
The obligation of each Lender to make a Loan on the occasion of any Borrowing is
subject to the satisfaction of the following conditions:


(a) The representations and warranties of the Borrower set forth in this
Agreement shall be true and correct on and as of the date of such Borrowing
(unless stated to relate solely to an earlier date, in which case such
representations and warranties shall be true and correct as of such earlier
date).
(b) At the time of and immediately after giving effect to such Borrowing, no
Default shall have occurred and be continuing.
Each Borrowing shall be deemed to constitute a representation and warranty by
the Borrower on the date thereof as to the matters specified in paragraphs (a)
and (b) of this Section.
ARTICLE V
AFFIRMATIVE COVENANTS


Until the Commitments have expired or been terminated and the principal of and
interest on each Loan and all fees payable hereunder shall have been paid in
full, the Borrower covenants and agrees with the Lenders that:
Section 5.01 Financial Statements and Other Information. The Borrower will
furnish to the Administrative Agent and each Lender:
(a) within 90 days after the end of each fiscal year of the Borrower, its
audited consolidated balance sheet and related statements of operations,
stockholders’ equity and cash flows as
40
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



of the end of and for such year, setting forth in each case in comparative form
the figures for the previous fiscal year, all reported on by independent public
accountants of recognized national standing (without a “going concern” or like
qualification or exception) to the effect that such consolidated financial
statements present fairly in all material respects the financial condition and
results of operations of the Borrower and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied;
(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year of the Borrower, its consolidated balance sheet and related
statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for the corresponding
period or periods of (or, in the case of the balance sheet, as of the end of)
the previous fiscal year prepared on a basis consistent with that used on Form
10-Q as required by the Securities and Exchange Commission, all certified by one
of its Financial Officers as presenting fairly in all material respects the
financial condition and results of operations of the Borrower and its
consolidated Subsidiaries on a consolidated basis in accordance with GAAP
consistently applied, subject to normal year-end audit adjustments and the
absence of footnotes;
(c) concurrently with any delivery of financial statements under subsections (a)
or (b) of this Section 5.01, a certificate of a Financial Officer of the
Borrower (i) certifying as to whether a Default has occurred and, if a Default
has occurred, specifying the details thereof and any action taken or proposed to
be taken with respect thereto, and (ii) setting forth reasonably detailed
calculations demonstrating compliance with Section 6.04;
(d) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by the Borrower or
any Subsidiary with the Securities and Exchange Commission, or any Governmental
Authority succeeding to any or all of the functions of said Commission, or with
any national securities exchange, or distributed by the Borrower to its
shareholders generally, as the case may be; and
(e) promptly following any request therefor, (i) such other information
regarding the operations, business affairs and financial condition of the
Borrower or any Subsidiary, or compliance with the terms of this Agreement, as
any Lender through the Administrative Agent may reasonably request; or (ii)
information and documentation reasonably requested by the Administrative Agent
or any Lender for purposes of compliance with applicable “know your customer”
requirements under the USA Patriot Act or other applicable anti-money laundering
laws and the Beneficial Ownership Regulation.
Documents required to be delivered pursuant to subsections (a), (b) or (d) of
this Section 5.01 (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet (at the date hereof located at http://www.pxd.com); or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that: (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents. Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
compliance certificates
41
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



required by subsection (c) of this Section 5.01 to the Administrative Agent.
Except for such compliance certificates, the Administrative Agent shall have no
obligation to request the delivery or to maintain copies of the documents
referred to above, and in any event shall have no responsibility to monitor
compliance by the Borrower with any such request for delivery, and each Lender
shall be solely responsible for requesting delivery to it or maintaining its
copies of such documents.
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arrangers will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on SyndTrak Online or another
similar electronic system (the “Platform”) and (b) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to the Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities. The Borrower hereby agrees that (w) all Borrower Materials that are
to be made available to Public Lenders shall be clearly and conspicuously marked
“PUBLIC” which, at a minimum, shall mean that the word “PUBLIC” shall appear
prominently on the first page thereof; (x) by marking Borrower Materials
“PUBLIC,” the Borrower shall be deemed to have authorized the Administrative
Agent, the Lead Arrangers, and the Lenders to treat such Borrower Materials as
not containing any material non-public information with respect to the Borrower
or its securities for purposes of United States Federal and state securities
laws (provided, however, that to the extent such Borrower Materials, that are
not marked “PUBLIC”, constitute Information, they shall be treated as set forth
in Section 9.11); (y) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Investor;”
and (z) the Administrative Agent and the Lead Arrangers shall be entitled to
treat any Borrower Materials that are not marked “PUBLIC” as being suitable only
for posting on a portion of the Platform not designated “Public Investor.”
Section 5.02 Notices of Material Events. The Borrower will furnish to the
Administrative Agent and each Lender prompt written notice of the following:
(a) the occurrence of any Default;
(b) the filing or commencement of any action, suit or proceeding by or before
any arbitrator or Governmental Authority against or affecting the Borrower or
any Affiliate thereof that could reasonably be expected to result in a Material
Adverse Effect if adversely determined;
(c) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Borrower and its Subsidiaries in an aggregate amount exceeding
$50,000,000;
(d) any other development that results in, or could reasonably be expected to
result in, a Material Adverse Effect;
(e) the occurrence of any Specified Debt Issuance; and
(f) the occurrence of any Specified Equity Issuance.
Each notice delivered under this Section shall be accompanied by a statement of
a Financial Officer of the Borrower setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.
Section 5.03 Existence; Conduct of Business. The Borrower will, and will cause
each of its Restricted Subsidiaries to, do or cause to be done all things
necessary to preserve, renew and keep in full
42
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



force and effect its legal existence and the rights, licenses, permits,
privileges and franchises material to the conduct of its business except for any
failure to maintain, preserve or qualify that could not reasonably be expected
to have a Material Adverse Effect; provided that the foregoing shall not
prohibit (i) any merger, consolidation, liquidation or dissolution permitted
under Section 6.03 or (ii) a termination of such existence, good standing,
rights licenses, permits, privileges and franchises of any Restricted Subsidiary
if the Borrower determines in good faith that such termination is in the best
interest of the Borrower and could not reasonably be expected to have a Material
Adverse Effect.
Section 5.04 Payment of Taxes. The Borrower will, and will cause each of its
Subsidiaries to, pay its Tax liabilities, that, if not paid, could reasonably be
expected to result in a Material Adverse Effect before the same shall become
delinquent or in default, except where the validity or amount thereof is being
contested in good faith by appropriate proceedings, and the Borrower or such
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with GAAP.
Section 5.05 Insurance. The Borrower will, and will cause each of its Restricted
Subsidiaries to, maintain, with financially sound and reputable insurance
companies, insurance in such amounts and against such risks as are customarily
maintained by companies engaged in the same or similar businesses operating in
the same or similar locations.
Section 5.06 Books and Records; Inspection Rights. The Borrower will, and will
cause each of its Subsidiaries to, keep proper books of record and account in
which full, true and correct entries are made of all dealings and transactions
in relation to its business and activities. The Borrower will, and will cause
each of its Restricted Subsidiaries to, permit any representatives designated by
the Administrative Agent or any Lender, upon reasonable prior notice, to visit
and inspect its properties, to examine and make extracts from its books and
records, and to discuss its affairs, finances and condition with its officers
and independent accountants, all at such reasonable times and as often as
reasonably requested.
Section 5.07 Compliance with Laws. The Borrower will, and will cause each of its
Subsidiaries to, comply with all laws, rules, regulations and orders of any
Governmental Authority applicable to it or its property, except where the
failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.
Section 5.08 Use of Proceeds. The proceeds of the Loans will be used for general
corporate purposes. No part of the proceeds of any Loan will be used, whether
directly or indirectly, for any purpose that entails a violation of any of the
Regulations of the Board, including Regulations T, U and X. The Borrower will
not request any Borrowing, and the Borrower shall not use, and shall ensure that
its Subsidiaries and its or their respective directors, officers, employees and
agents shall not use, the proceeds of any Borrowing directly or, to the
knowledge of the Borrower, indirectly, (a) in furtherance of an offer, payment,
promise to pay, or authorization of the payment or giving of money, or anything
else of value, to any Person in violation of any Anti-Corruption Laws, (b) for
the purpose of funding, financing or facilitating any activities, business or
transaction of or with any Sanctioned Person, or in any Sanctioned Country, to
the extent such activities, business or transaction would be prohibited by
Sanctions if conducted by the Borrower, any of its Subsidiaries or a corporation
incorporated in the United States or in the European Union, or (c) in any manner
that would result in the violation of any Sanctions applicable to any party
hereto.
Section 5.09 Compliance with Anti-Corruption Laws and Sanctions. The Borrower
will maintain in effect and enforce such policies and procedures, if any, as it
reasonably deems appropriate, in light of its business activities (if any),
designed to achieve compliance by the Borrower, its Subsidiaries and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions


43
US 6975526 WEL554/58028

--------------------------------------------------------------------------------





ARTICLE VI
NEGATIVE COVENANTS
Until the Commitments have expired or terminated and the principal of and
interest on each Loan and all fees payable hereunder have been paid in full, the
Borrower covenants and agrees with the Lenders that:
Section 6.01 Indebtedness.
(a) The Borrower will not, and will not permit any Restricted Subsidiary to,
create, incur, assume or permit to exist (collectively “incur”) any Indebtedness
if the Borrower would be in breach of the covenant set forth in Section 6.04 as
a result of such incurrence.
(b) The Borrower will not permit any Restricted Subsidiary to incur Indebtedness
(including for this purpose, the amount of such Indebtedness of the Borrower
that is Guaranteed by such Restricted Subsidiaries), except for (i) Indebtedness
of a Restricted Subsidiary in respect of letters of credit issued for the
account of such Restricted Subsidiary that does not secure Indebtedness or
obligations of the Borrower or an Unrestricted Subsidiary, (ii) Indebtedness
owed by such Restricted Subsidiary to the Borrower or to another Restricted
Subsidiary; (iii) Indebtedness of a Person that becomes, by acquisition, merger,
or division, a Restricted Subsidiary which Indebtedness existed prior to the
time of such acquisition, merger or division and was not incurred or created in
contemplation of such acquisition, merger, or division or Indebtedness which is
secured by a Lien on any property or asset acquired to the extent such Lien is
permitted by Section 6.02(c); (iv) Indebtedness of any Restricted Subsidiary in
respect of production payments, forward sales and similar arrangements and other
secured Indebtedness referred to in Section 6.02(g); and (v) other Indebtedness
outstanding at such time for all Restricted Subsidiaries (but without
duplication) in an aggregate amount not exceeding ten percent (10%) of
Consolidated Net Tangible Assets determined as of the time each such
Indebtedness is incurred and determined based upon the financial statements then
most recently delivered pursuant to Section 5.01(a) or (b), and without
reduction to Consolidated Net Tangible Assets on account of any such
Indebtedness.
Section 6.02 Liens. The Borrower will not, and will not permit any Restricted
Subsidiary to, create, incur, assume or permit to exist any Lien on any property
or asset now owned or hereafter acquired by it, or assign or sell any income or
revenues (including accounts receivable) or rights in respect of any thereof,
except:
(a) Permitted Encumbrances;
(b) any Lien on any property or asset of the Borrower or any Restricted
Subsidiary existing on the date hereof and set forth in Schedule 6.02; provided
that (i) such Lien shall not apply to any other property or asset of the
Borrower or any Restricted Subsidiary and (ii) such Lien shall secure only those
obligations which it secures on the date hereof and extensions, renewals and
replacements thereof that do not increase the outstanding principal amount
thereof;
(c) any Lien on any property or asset existing prior to the acquisition thereof
by the Borrower or any Subsidiary or on any property or asset of any Person that
becomes a Subsidiary after the date hereof existing prior to the time such
Person becomes a Restricted Subsidiary; provided that (i) such Lien is not
created in contemplation of or in connection with such acquisition or such
Person becoming a Subsidiary, as the case may be, (ii)  such Lien shall not
apply to any other property or assets of the Borrower or any Restricted
Subsidiary, and (iv) such Lien shall secure only those obligations which it
secures on the date of such acquisition or the date such Person becomes a
44
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



Subsidiary, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof;
(d) Liens created in connection with the acquisition, development, construction
or improvement by the Borrower or any Restricted Subsidiary of fixed or capital
assets; provided that (i) such Liens secure Indebtedness permitted by Section
6.01 and all Indebtedness secured by Liens permitted by this clause does not
exceed $500,000,000 in the aggregate outstanding at any time, (ii) such Liens
and the Indebtedness secured thereby are incurred prior to or within 180 days
after such acquisition or the completion of such development, construction or
improvement, (iii) the Indebtedness secured thereby does not exceed 100% of the
cost of acquiring, developing, constructing or improving such fixed or capital
assets and (iv) such Liens shall not apply to any property or assets of the
Borrower or any Restricted Subsidiary other than such fixed or capital assets so
acquired, developed, constructed or improved and other fixed or capital assets
that are developed or improved thereby or otherwise reasonably related thereto
(in the good faith determination of the Borrower) and working capital assets
related thereto (including but not limited to revenue from, and insurance,
condemnation, sale and other proceeds of, any such fixed or capital assets); and
extensions, renewals and replacements thereof that do not increase the
outstanding principal amount thereof.
(e) Liens securing obligations owing under (i) this Agreement, (ii) the
Revolving Credit Agreement and (iii) Liens on cash or deposits granted in favor
of a Swingline Lender or an Issuing Bank to cash collateralize any Defaulting
Lender’s (as defined in the Revolving Credit Agreement) participation in Letters
of Credit or Swingline Loans;
(f) Liens on deposits pursuant to any Swap Agreement entered into by the
Borrower or any Restricted Subsidiary in the ordinary course of its business,
not to exceed $200,000,000 in the aggregate amount outstanding at any time; and
(g) production payments, forward sales and similar arrangements and other
secured Indebtedness; provided that the amount of Indebtedness attributable
thereto does not exceed fifteen percent (15%) of Consolidated Net Tangible
Assets determined as of the time each such production payment, forward sale or
similar arrangement or other secured Indebtedness is entered into and determined
based upon the financial statements then most recently delivered pursuant to
Section 5.01(a) and (b) and without reduction to Consolidated Net Tangible
Assets on account of any such production payment, forward sale or similar
arrangement or other secured Indebtedness.
Section 6.03 Fundamental Changes.
(a) The Borrower will not merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it or liquidate or
dissolve, or sell, transfer, lease or otherwise dispose of (in one transaction
or in a series of transactions and including by division) all or substantially
all of its assets, except that, if at the time thereof and immediately after
giving effect thereto (i) no Default shall have occurred and be continuing, and
(ii) either (A) the Borrower is the surviving entity or (B) the Person formed by
such consolidation or division or into which the Borrower is merged or
liquidated or the Person which acquires by sale, transfer, lease, division or
other disposition, all or substantially all of the assets of the Borrower (1)
shall be a corporation, partnership or trust, (2) shall be organized and
existing under the laws of the United States of America, any State thereof or
the District of Columbia, (3) shall have unsecured non-credit enhanced publicly
held indebtedness rated “investment grade” by S&P or Moody’s, (4) shall
expressly assume, by an agreement supplemental hereto, executed and delivered to
the Administrative Agent, in form satisfactory to the Administrative Agent, the
obligations of the Borrower hereunder, including the due and punctual payment of
the principal of and interest on all the Loans and the performance of every
covenant of this Agreement on the part of the Borrower to be performed or
observed, and (5) the
45
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



Borrower shall have provided to the Administrative Agent and each Lender all
information and documentation reasonably requested by the Administrative Agent
and such Lenders in connection with such transaction, including customary
officers’ certificates, resolutions, legal opinions, and, with respect to such
Person, for purposes of compliance with applicable “know your customer”
requirements under the USA Patriot Act or other applicable anti-money laundering
laws and the Beneficial Ownership Regulation, and each Lender shall have
confirmed with the Administrative Agent that it has completed its “know your
customer” and other applicable anti-money laundering requirements and Beneficial
Ownership Regulation requirements with satisfactory findings and results.
Notwithstanding the foregoing, nothing herein shall prohibit any transfer of
assets from the Borrower to any Restricted Subsidiary of the Borrower.
(b) The Borrower will not change its jurisdiction of organization to a
jurisdiction outside the United States of America.
Section 6.04 Financial Covenant. The Borrower shall not permit, at any time, the
ratio of Total Net Debt to Total Cap to be greater than 0.65 to 1.0.
Section 6.05 Restrictive Agreements. The Borrower will not, and will not permit
any of its Restricted Subsidiaries to, directly or indirectly, enter into, incur
or permit to exist any agreement or other arrangement that prohibits, restricts
or imposes any condition upon the ability of any Restricted Subsidiary to pay
dividends or other distributions (whether by division or in cash, securities or
other property) with respect to any shares of its capital stock or to make or
repay loans or advances to the Borrower; provided that (i) the foregoing shall
not apply to restrictions and conditions imposed by law or by this Agreement,
(ii) the foregoing shall not apply to customary restrictions and conditions
contained in agreements relating to the sale of a Subsidiary pending such sale,
provided such restrictions and conditions apply only to the Subsidiary that is
to be sold, and (iii) the foregoing shall not apply to customary restrictions or
conditions existing in any agreement relating to Indebtedness of any Subsidiary
permitted by Section 6.01(b) and such restrictions or conditions will not
materially impair the ability of the Borrower to pay its Indebtedness and other
obligations hereunder.
ARTICLE VII
EVENTS OF DEFAULT


If any of the following events (“Events of Default”) shall occur:
(a) the Borrower shall fail to pay any principal of any Loan when and as the
same shall become due and payable, whether at the due date thereof or at a date
fixed for prepayment thereof or otherwise;
(b) the Borrower shall fail to pay any interest on any Loan or any fee or any
other amount (other than an amount referred to in clause (a) of this Article)
payable under this Agreement, when and as the same shall become due and payable,
and such failure shall continue unremedied for a period of five days;
(c) any representation or warranty made or deemed made by or on behalf of the
Borrower in or in connection with this Agreement or any amendment or
modification hereof or waiver hereunder or thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement or any amendment or modification hereof or
thereof or any waiver hereof or thereof, shall prove to have been incorrect in
any material respect when made or deemed made and either (1) an Executive
Officer of the Borrower had actual knowledge that such representation or
warranty was false or incorrect in a material respect when made or (2) if no
Executive Officer had such knowledge, such representation or warranty shall
46
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



continue to be false or incorrect in any material respect thirty (30) Business
Days after the earlier of an Executive Officer of the Borrower obtaining actual
knowledge thereof or written notice thereof shall have been sent to the Borrower
by Administrative Agent or by Required Lenders;
(d) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in Section 5.02, Section 5.03 (with respect to the
Borrower’s existence), or Section 5.08 or in Article VI;
(e) the Borrower shall fail to observe or perform any covenant, condition or
agreement contained in this Agreement (other than those specified in clause (a),
(b) or (d) of this Article), and such failure shall continue unremedied for a
period of thirty days after the Borrower receives notice thereof from the
Administrative Agent or the Required Lenders;
(f) A (i) default shall occur in the payment of any principal when due (subject
to any applicable grace period), whether by acceleration or otherwise, of any
Indebtedness in an aggregate principal amount in excess of $150,000,000 of the
Borrower or any Restricted Subsidiary, or (ii) default by the Borrower or any
Restricted Subsidiary in the observance or performance of any other agreement or
condition pertaining to Indebtedness of the Borrower or any Restricted
Subsidiary in an aggregate principal amount in excess of $150,000,000 or
contained in any instrument or agreement evidencing, securing, or pertaining
thereto, and such default under this clause (ii) shall have resulted in such
Indebtedness being declared due and payable prior to its stated maturity and the
Borrower or Restricted Subsidiary shall not have fully paid the resulting amount
thereof;
(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed seeking liquidation, reorganization or other relief in respect of
the Borrower or any Restricted Subsidiary or its debts, or of a substantial part
of its assets, under any Federal, state or foreign bankruptcy, insolvency,
receivership or similar law now or hereafter in effect or the appointment of a
receiver, trustee, custodian, sequestrator, conservator or similar official for
the Borrower or any Restricted Subsidiary or for a substantial part of its
assets, and, in any such case, such proceeding or petition shall continue
undismissed for 60 days or an order or decree approving or ordering any of the
foregoing shall be entered;
(h) the Borrower or any Restricted Subsidiary shall voluntarily commence any
proceeding or file any petition seeking liquidation, reorganization or other
relief under any Federal, state or foreign bankruptcy, insolvency, receivership
or similar law now or hereafter in effect, consent to the institution of, or
fail to contest in a timely and appropriate manner, any proceeding or petition
described in clause (g) of this Article, apply for or consent to the appointment
of a receiver, trustee, custodian, sequestrator, conservator or similar official
for the Borrower or any Restricted Subsidiary or for a substantial part of its
assets, file an answer admitting the material allegations of a petition filed
against it in any such proceeding, make a general assignment for the benefit of
creditors or take any action for the purpose of effecting any of the foregoing;
(i) the Borrower or any Restricted Subsidiary shall become unable, admit in
writing its inability or fail generally to pay its debts as they become due;
(j) one or more judgments for the payment of money in an aggregate amount in
excess of $150,000,000 shall be rendered against the Borrower, any Restricted
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 30 consecutive days during which execution shall not be effectively
stayed, or any action shall be legally taken by a judgment creditor to attach or
levy upon any material domestic assets of the Borrower or any Restricted
Subsidiary to enforce any such judgment;
47
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



(k) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other ERISA Events that have occurred,
could reasonably be expected to result in a Material Adverse Effect; or
(l) a Change in Control shall occur;
then, and in every such event (other than an event with respect to the Borrower
described in clause (g) or (h) of this Article), and at any time thereafter
during the continuance of such event, the Administrative Agent may, and at the
request of the Required Lenders shall, by notice to the Borrower, take either or
both of the following actions, at the same or different times: terminate the
Commitments, and thereupon the Commitments shall terminate immediately, and
declare the Loans then outstanding to be due and payable in whole (or in part,
in which case any principal not so declared to be due and payable may thereafter
be declared to be due and payable), and thereupon the principal of the Loans so
declared to be due and payable, together with accrued interest thereon and all
fees and other obligations of the Borrower accrued hereunder, shall become due
and payable immediately, without presentment, demand, protest or other notice of
any kind, all of which are hereby waived by the Borrower; and in case of any
event with respect to the Borrower described in clause (g) or (h) of this
Article, the Commitments shall automatically terminate and the principal of the
Loans then outstanding, together with accrued interest thereon and all fees and
other obligations of the Borrower accrued hereunder, shall automatically become
due and payable, without presentment, demand, protest or other notice of any
kind, all of which are hereby waived by the Borrower.
ARTICLE VIII
THE ADMINISTRATIVE AGENT


Section 8.01 Administrative Agent. Each of the Lenders hereby irrevocably
appoints the Administrative Agent as its agent and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof, together with such
actions and powers as are reasonably incidental thereto.
The bank serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Administrative Agent hereunder.
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
the Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default has occurred and is continuing, the
Administrative Agent shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby that the Administrative Agent is required to
exercise in writing as directed by the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02), and except as expressly set forth herein, the
Administrative Agent shall not have any duty to disclose, and shall not be
liable for the failure to disclose, any information relating to the Borrower or
any of its Subsidiaries that is communicated to or obtained by the bank serving
as Administrative Agent or any of its Affiliates in any capacity. The
Administrative Agent shall not be liable for any action taken or not taken by it
with the consent or at the request of the Required Lenders (or such other number
or percentage of the Lenders as shall be necessary under the circumstances as
provided in Section 9.02) or in the absence of its own gross negligence or
willful misconduct. The Administrative Agent shall be deemed not to have
knowledge of any Default unless and until written notice thereof is given to the
Administrative Agent by the Borrower or a Lender, and the Administrative Agent
shall not be responsible
48
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



for or have any duty to ascertain or inquire into any statement, warranty or
representation made in or in connection with this Agreement, the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, the performance or observance of any of the covenants, agreements or
other terms or conditions set forth herein, the validity, enforceability,
effectiveness or genuineness of this Agreement or any other agreement,
instrument or document, or the satisfaction of any condition set forth in
Article IV or elsewhere herein, other than to confirm receipt of items expressly
required to be delivered to the Administrative Agent.
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Administrative Agent
also may rely upon any statement made to it orally or by telephone and believed
by it to be made by the proper Person, and shall not incur any liability for
relying thereon. The Administrative Agent may consult with legal counsel (who
may be counsel for the Borrower), independent accountants and other experts
selected by it, and shall not be liable for any action taken or not taken by it
in accordance with the advice of any such counsel, accountants or experts.
The Administrative Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Related Parties. The exculpatory provisions of the preceding
paragraphs shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.
Subject to the appointment and acceptance of a successor Administrative Agent as
provided in this paragraph, the Administrative Agent may resign at any time by
notifying the Lenders and the Borrower. Upon any such resignation, the Required
Lenders shall have the right, in consultation with the Borrower, to appoint a
successor. If no successor shall have been so appointed by the Required Lenders
and shall have accepted such appointment within 30 days after the retiring
Administrative Agent gives notice of its resignation, then the retiring
Administrative Agent may, on behalf of the Lenders, appoint a successor
Administrative Agent. Upon the acceptance of its appointment as Administrative
Agent hereunder by a successor, such successor shall succeed to and become
vested with all the rights, powers, privileges and duties of the retiring
Administrative Agent, and the retiring Administrative Agent shall be discharged
from its duties and obligations hereunder. The fees payable by the Borrower to a
successor Administrative Agent shall be the same as those payable to its
predecessor unless otherwise agreed between the Borrower and such successor.
After the Administrative Agent’s resignation hereunder, the provisions of this
Article and Section 9.03 shall continue in effect for the benefit of such
retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while it was acting as Administrative Agent.
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it shall from time
to time deem appropriate, continue to make its own decisions in taking or not
taking action under or based upon this Agreement, any related agreement or any
document furnished hereunder or thereunder.
Section 8.02 The Lead Arrangers, Joint Bookrunners, Syndication Agent and
Co-Documentation Agents. The Lead Arrangers, the Joint Bookrunners, the
Syndication Agent and the Co-Documentation Agents shall have no duties,
responsibilities or liabilities under this Agreement and the
49
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



other Loan Documents other than their duties, responsibilities and liabilities
in their capacity as Lenders hereunder.


ARTICLE IX
MISCELLANEOUS
Section 9.01 Notices.
(a) Except in the case of notices and other communications expressly permitted
to be given by telephone (and subject to paragraph (b) below), all notices and
other communications provided for herein shall be in writing and shall be
delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by electronic mail or sent by telecopy, as follows:
(i) if to the Borrower, to 777 Hidden Ridge, Irving, Texas, 75038, Attention of
Richard P. Dealy (Facsimile No. (972) 969-3572; Email: rich.dealy@pxd.com);
(ii) if to the Administrative Agent, to Wells Fargo Bank, National Association,
1445 Ross Avenue, Suite 4500, Dallas, TX 75202, Attention of John Mammen; Email:
john.t.mammen@wellsfargo.com;
(iii) if to any other Lender, to it at its address (or telecopy number) set
forth in its Administrative Questionnaire.
(b) Notices and communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Article II to be delivered to any Lender if such Lender has notified
the Administrative Agent that it is incapable of receiving notices pursuant to
Article II by electronic communication. The Administrative Agent or the Borrower
may, in its discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications. Unless the Administrative Agent otherwise prescribes,
(i) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail or other written acknowledgement), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient at its e-mail address
as described in the foregoing clause (i) of notification that such notice or
communication is available and identifying the website address therefor;
provided that, for both clauses (i) and (ii) above, if such notice, email or
other communication is not sent during the normal business hours of the
recipient, such notice, email or other communication shall be deemed to have
been sent at the opening of business on the next Business Day for the recipient.
(c) Any party hereto may change its address or other contact information for
notices and other communications hereunder by notice to the other parties
hereto, or, in the case of any Lender, to the Administrative Agent and the
Borrower. All notices and other communications given to any party hereto in
accordance with the provisions of this Agreement shall be deemed to have been
given on the date of receipt, if received during recipient’s normal business
hours.
Section 9.02 Waivers; Amendments.
50
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



(a) No failure or delay by the Administrative Agent or any Lender in exercising
any right or power hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise of any such right or power, or any abandonment or
discontinuance of steps to enforce such a right or power, preclude any other or
further exercise thereof or the exercise of any other right or power. The rights
and remedies of the Administrative Agent and the Lenders hereunder are
cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or consent to any
departure by the Borrower therefrom shall in any event be effective unless the
same shall be permitted by paragraph (b) of this Section, and then such waiver
or consent shall be effective only in the specific instance and for the purpose
for which given. Without limiting the generality of the foregoing, the making of
a Loan shall not be construed as a waiver of any Default, regardless of whether
the Administrative Agent or any Lender may have had notice or knowledge of such
Default at the time.
(b) Neither this Agreement nor any provision hereof may be waived, amended or
modified except pursuant to an agreement or agreements in writing entered into
by the Borrower and the Required Lenders or by the Borrower and the
Administrative Agent with the consent of the Required Lenders; provided that no
such agreement shall increase or extend the Commitment of any Lender without the
written consent of such Lender, reduce the principal amount of any Loan or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby, postpone the
scheduled date of payment of the principal amount of any Loan, or any interest
thereon, or any fees payable hereunder, or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date of expiration of any
Commitment, without the written consent of each Lender affected thereby, change
Section 2.09 or Section 2.18(b) or (c) in a manner that would alter the pro rata
treatment of Lenders or pro rata sharing of payments required thereby, without
the written consent of each Lender, (v) directly or indirectly amend or modify
Section 2.11(b) or the definitions of “Indebtedness for Borrowed Money”, “Net
Cash Proceeds”, “Specified Debt Issuance” or “Specified Equity Issuance”, or
(vi) change any of the provisions of this Section or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the written consent of
each Lender; provided further that no such agreement shall amend, modify or
otherwise affect the rights or duties of the Administrative Agent hereunder
without the prior written consent of the Administrative Agent. Notwithstanding
anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that
the Commitment of such Lender may not be increased or extended or amounts owed
to such Lenders reduced, or the final maturity thereof extended without the
consent of such Lender, and any amendment to further restrict the voting rights
of Defaulting Lenders shall require the consent of all Lenders. Notwithstanding
the foregoing, (x) the Borrower and the Administrative Agent may amend this
Agreement or any other Loan Document without the consent of the Lenders (I) in
order to correct, amend or cure any ambiguity, inconsistency or defect or
correct any typographical error or other manifest error in any Loan Document and
(II) to the extent necessary to integrate any Commitment Increase or extension
of the Maturity Date pursuant to Section 2.20 and (y) the Administrative Agent
may, without the consent of any Lender, enter into amendments or modifications
to this Agreement or any of the other Loan Documents or enter into additional
Loan Documents as the Administrative Agent reasonably deems appropriate in order
to implement any Benchmark Replacement or Benchmark Replacement Conforming
Changes or otherwise effectuate the terms of Section 2.14(b) in accordance with
the terms of Section 2.14(b). The Administrative Agent shall furnish a copy of
each amendment described in the immediately preceding sentence to the Lenders
promptly following the effectiveness thereof.
Section 9.03 Expenses; Indemnity; Damage Waiver.
51
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



(a) The Borrower shall pay all reasonable out-of-pocket expenses incurred by the
Administrative Agent and the Lead Arrangers and their Affiliates, including the
reasonable fees, charges and disbursements of counsel for the Administrative
Agent, in connection with the syndication of the credit facilities provided for
herein, the preparation and administration of this Agreement or any amendments,
modifications or waivers of the provisions hereof (whether or not the
transactions contemplated hereby or thereby shall be consummated), and all
reasonable out-of-pocket expenses incurred by the Administrative Agent or any
Lender, including the reasonable fees, charges and disbursements of any counsel
for the Administrative Agent or any Lender, in connection with the enforcement
or protection of its rights in connection with this Agreement, including its
rights under this Section, or in connection with the Loans made hereunder,
including all such reasonable out-of-pocket expenses incurred during any
workout, restructuring or negotiations in respect of such Loans. Attorneys’ fees
reimbursed by the Borrower in connection with the matters under clause (ii)
above shall be for a single law firm per country (unless conflicts (including
conflicts between the Administrative Agent, the Lead Arrangers and the other
Lenders as determined in the reasonable discretion of the Required Lenders)
otherwise prohibit the engagement of a single law firm) plus a single local
counsel in each jurisdiction where local counsel is reasonably required.
(b) The Borrower shall indemnify the Administrative Agent, each Lender and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the
reasonable fees, charges and disbursements of any counsel for any Indemnitee,
incurred by or asserted against any Indemnitee arising out of, in connection
with, or as a result of the execution or delivery of this Agreement or any
agreement or instrument contemplated hereby, the performance by the parties
hereto of their respective obligations hereunder or the consummation of the
Transactions or any other transactions contemplated hereby, any Loan or the use
of the proceeds therefrom, any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Borrower or
any of its Subsidiaries, or any Environmental Liability related in any way to
the Borrower or any of its Subsidiaries, or any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory and regardless of whether
any Indemnitee is a party thereto; provided that SUCH INDEMNITY SHALL EXTEND TO
EACH INDEMNITEE NOTWITHSTANDING THE SOLE OR CONCURRENT NEGLIGENCE OF EVERY KIND
OR CHARACTER WHATSOEVER, WHETHER ACTIVE OR PASSIVE, WHETHER AN AFFIRMATIVE ACT
OR AN OMISSION, INCLUDING WITHOUT LIMITATION, ALL TYPES OF NEGLIGENT CONDUCT
IDENTIFIED IN THE RESTATEMENT (SECOND) OF TORTS OF ONE OR MORE OF THE
INDEMNITEES OR BY REASON OF STRICT LIABILITY IMPOSED WITHOUT FAULT ON ANY ONE OR
MORE OF THE INDEMNITEES; PROVIDED THAT SUCH INDEMNITY SHALL NOT, AS TO ANY
INDEMNITEE, BE AVAILABLE TO THE EXTENT THAT SUCH LOSSES, CLAIMS, DAMAGES,
LIABILITIES OR RELATED EXPENSES ARE DETERMINED BY A COURT OF COMPETENT
JURISDICTION BY FINAL AND NONAPPEALABLE JUDGMENT TO HAVE RESULTED FROM THE GROSS
NEGLIGENCE, WILFUL MISCONDUCT OF SUCH INDEMNITEE OR BREACH OF CONTRACTUAL
UNDERAKING OF SUCH INDEMNITEE UNDER THE LOAN DOCUMENTS.
(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Administrative Agent under paragraph (a) or (b) of this Section,
each Lender severally agrees to pay to the Administrative Agent such Lender’s
Applicable Percentage (determined as of the time that the applicable
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided that the unreimbursed expense or indemnified loss, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent in its capacity as such.
52
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions
or any Loan or the use of the proceeds thereof. No Indemnitee referred to in
paragraph (b) above shall be liable for any damages arising from the use by
unintended recipients of any information or other materials distributed by it
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.
(e) All amounts due under this Section shall be payable not later than 30 days
after written demand therefor.
Section 9.04 Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that (i) the Borrower may not assign or otherwise
transfer any of its rights or obligations hereunder without the prior written
consent of each Lender (and any attempted assignment or transfer by the Borrower
without such consent shall be null and void) and (ii) no Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
this Section. Nothing in this Agreement, expressed or implied, shall be
construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants (to the extent
provided in paragraph (c) of this Section) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.
(b)
(i) Subject to the conditions set forth in paragraph (b)(ii) below, any Lender
may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Commitment
and the Loans at the time owing to it) with the prior written consent (such
consent not to be unreasonably withheld or delayed) of:
(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment to a Lender, an Affiliate of a Lender, an Approved Fund or, if an
Event of Default has occurred and is continuing, any other assignee and provided
further that the Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within 5 Business Days after having received notice
thereof; and
(B) the Administrative Agent, provided that no consent of the Administrative
Agent shall be required for an assignment of any Commitment to an assignee that
is a Lender (or an affiliate of a Lender) with a Commitment immediately prior to
giving effect to such assignment.
(ii) Assignments shall be subject to the following additional conditions:
(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an assignment of the entire remaining amount of the assigning Lender’s
Commitment or Loans, the amount of the Commitment or Loans of the assigning
Lender subject to each such assignment
53
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than
$20,000,000 unless each of the Borrower and the Administrative Agent otherwise
consent, provided that no such consent of the Borrower shall be required if an
Event of Default has occurred and is continuing;
(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement;
(C) the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption, together with a processing
and recordation fee of $3,500; and
(D) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and comply with the
requirements of Section 2.17(e).
(E) the assignee shall not be (I) a natural person (or a holding company,
investment vehicle or trust for, or owned and operated for the primary benefit
of, a natural person) or (II) a Defaulting Lender or any Subsidiary of a
Defaulting Lender.
For the purposes of this Section 9.04(b), the term “Approved Fund” has the
following meaning:
“Approved Fund” means any Person (other than a natural person) that is engaged
in making, purchasing, holding or investing in bank loans and similar extensions
of credit in the ordinary course of its business and that is administered,
managed or underwritten by (a) a Lender, (b) an Affiliate of a Lender or (c) an
entity or an Affiliate of an entity that administers or manages a Lender.
(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Assumption the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Assumption, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Assumption, be released from its obligations under this Agreement
(and, in the case of an Assignment and Assumption covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 9.03). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 9.04
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (c) of
this Section.
(iv) The Administrative Agent, acting for this purpose as a non-fiduciary agent
of the Borrower, shall maintain at one of its offices a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive absent manifest error, and the Borrower, the Administrative Agent,
and the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower and any Lender, at any reasonable time
and from time to time upon reasonable prior notice.
54
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



(v) Upon its receipt of a duly completed Assignment and Assumption executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Administrative Agent shall accept such Assignment and Assumption
and record the information contained therein in the Register. No assignment
shall be effective for purposes of this Agreement unless it has been recorded in
the Register as provided in this paragraph.
(c) (i)  Any Lender may, without the consent of the Borrower or the
Administrative Agent, sell participations to one or more banks or other entities
(a “Participant”) in all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Commitment and the Loans
owing to it); provided that (A) such Lender’s obligations under this Agreement
shall remain unchanged, (B) such Lender shall remain solely responsible to the
other parties hereto for the performance of such obligations and (C) the
Borrower, the Administrative Agent, and the other Lenders shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement. Any agreement or instrument pursuant to which
a Lender sells such a participation shall provide that such Lender shall retain
the sole right to enforce this Agreement and to approve any amendment,
modification or waiver of any provision of this Agreement; provided that such
agreement or instrument may provide that such Lender will not, without the
consent of the Participant, agree to any amendment, modification or waiver
described in the first proviso to Section 9.02(b) that affects such Participant.
Subject to paragraph (c)(ii) of this Section, the Borrower agrees that each
Participant shall be entitled to the benefits of Sections 2.15, 2.16 and 2.17 to
the same extent as if it were a Lender and had acquired its interest by
assignment pursuant to paragraph (b) of this Section. Each Lender that sells a
participation shall, acting solely for this purpose as a non-fiduciary agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 or Section 2.17 than the applicable Lender would have been entitled
to receive with respect to the participation sold to such Participant, unless
the sale of the participation to such Participant is made with the Borrower’s
prior written consent. A Participant that would be a Foreign Lender if it were a
Lender shall not be entitled to the benefits of Section 2.17 unless the Borrower
is notified of the participation sold to such Participant and such Participant
agrees, for the benefit of the Borrower, to comply with Section 2.17(e) as
though it were a Lender.
(d) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
55
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(e) No assignment or participation shall be made to (i) the Borrower or any of
the Borrower’s Affiliates or Subsidiaries or (ii) any Defaulting Lender or any
Subsidiary of a Defaulting Lender.
Section 9.05 Survival. All covenants, agreements, representations and warranties
made by the Borrower herein and in the certificates or other instruments
delivered in connection with or pursuant to this Agreement shall be considered
to have been relied upon by the other parties hereto and shall survive the
execution and delivery of this Agreement and the making of any Loans, regardless
of any investigation made by any such other party or on its behalf and
notwithstanding that the Administrative Agent or any Lender may have had notice
or knowledge of any Default or incorrect representation or warranty at the time
any credit is extended hereunder, and shall continue in full force and effect as
long as the principal of or any accrued interest on any Loan or any fee or any
other amount payable under this Agreement is outstanding and unpaid and so long
as the Commitments have not expired or terminated. The provisions of Sections
2.15, 2.16, 2.17 and 9.03 and Article VIII shall survive and remain in full
force and effect regardless of the consummation of the transactions contemplated
hereby, the repayment of the Loans, the expiration or termination of the
Commitments or the termination of this Agreement or any provision hereof.
Section 9.06 Counterparts; Integration; Effectiveness; Electronic Execution.
(a) Counterparts; Integration; Effectiveness. This Agreement may be executed in
counterparts (and by different parties hereto on different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. This Agreement and any separate letter
agreements with respect to fees payable to the Administrative Agent constitute
the entire contract among the parties relating to the subject matter hereof and
supersede any and all previous agreements and understandings, oral or written,
relating to the subject matter hereof. Except as provided in Section 4.01, this
Agreement shall become effective when it shall have been executed by the
Administrative Agent and when the Administrative Agent shall have received
counterparts hereof which, when taken together, bear the signatures of each of
the other parties hereto, and thereafter shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
Delivery of an executed counterpart of a signature page of this Agreement by
telecopy, emailed pdf. or any other electronic means that reproduces an image of
the actual executed signature page shall be effective as delivery of a manually
executed counterpart of this Agreement. This Agreement, the other Loan Documents
and any separate letter agreements with respect to fees payable to the
Administrative Agent constitute the entire contract among the parties relating
to the subject matter hereof and thereof and supersede any and all previous
agreements and understandings, oral or written, relating to the subject matter
hereof and thereof. This Agreement and the other Loan Documents represent the
final agreement among the parties hereto and thereto and may not be contradicted
by evidence of prior, contemporaneous or subsequent oral agreements of the
parties. There are no unwritten oral agreements between the parties.
(b) Electronic Execution of Assignments. The words “execution,” “signed,”
“signature,” “delivery,” and words of like import in any Assignment and
Assumption shall be deemed to include Electronic Signatures, deliveries or the
keeping of records in electronic form, each of which shall be of the same legal
effect, validity or enforceability as a manually executed signature, physical
delivery thereof or the use of a paper-based recordkeeping system, as the case
may be, to the extent and as provided for in any applicable law, including the
Federal Electronic Signatures in Global and National Commerce Act, or any state
laws based on the Uniform Electronic Transactions Act; provided that
56
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



nothing herein shall require the Administrative Agent to accept electronic
signatures in any form or format without its prior written consent.
Section 9.07 Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.
Section 9.08 Governing Law; Jurisdiction; Consent to Service of Process.
(a) THIS AGREEMENT AND THE NOTES SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS EXCEPT TO THE EXTENT THAT UNITED
STATES FEDERAL LAW PERMITS ANY LENDER TO CONTRACT FOR, CHARGE, RECEIVE, RESERVE
OR TAKE INTEREST AT THE RATE ALLOWED BY THE LAWS OF THE STATE WHERE SUCH LENDER
IS LOCATED. CHAPTER 346 OF THE TEXAS FINANCE CODE (WHICH REGULATES CERTAIN
REVOLVING CREDIT LOAN ACCOUNTS AND REVOLVING TRI-PARTY ACCOUNTS) SHALL NOT APPLY
TO THIS AGREEMENT.
(b) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THE LOAN DOCUMENTS SHALL BE
BROUGHT IN THE COURTS OF THE STATE OF TEXAS OR OF THE UNITED STATES OF AMERICA
FOR THE SOUTHERN DISTRICT OF TEXAS, AND, BY EXECUTION AND DELIVERY OF THIS
AGREEMENT, EACH PARTY HEREBY ACCEPTS FOR ITSELF AND (TO THE EXTENT PERMITTED BY
LAW) IN RESPECT OF ITS PROPERTY, GENERALLY AND UNCONDITIONALLY, THE JURISDICTION
OF THE AFORESAID COURTS. EACH PARTY HEREBY IRREVOCABLY WAIVES ANY OBJECTION,
INCLUDING, WITHOUT LIMITATION, ANY OBJECTION TO THE LAYING OF VENUE OR BASED ON
THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR HEREAFTER HAVE TO THE
BRINGING OF ANY SUCH ACTION OR PROCEEDING IN SUCH RESPECTIVE JURISDICTIONS. THIS
SUBMISSION TO JURISDICTION IS NON-EXCLUSIVE AND DOES NOT PRECLUDE A PARTY FROM
OBTAINING JURISDICTION OVER ANOTHER PARTY IN ANY COURT OTHERWISE HAVING
JURISDICTION.
(c) EACH PARTY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OF ANY OF THE
AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES
THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO IT AT THE ADDRESS
SPECIFIED IN Section 9.01 OR SUCH OTHER ADDRESS AS IS SPECIFIED PURSUANT TO
Section 9.01 (OR ITS ASSIGNMENT AND ASSUMPTION), SUCH SERVICE TO BECOME
EFFECTIVE THIRTY (30) DAYS AFTER SUCH MAILING. NOTHING HEREIN SHALL AFFECT THE
RIGHT OF A PARTY OR ANY HOLDER OF A NOTE TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANOTHER PARTY IN ANY OTHER JURISDICTION.
Section 9.09 WAIVER OF JURY TRIAL. EACH PARTY HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, TRIAL BY JURY IN
ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER DOCUMENT
RELATED TO THIS AGREEMENT AND FOR ANY COUNTERCLAIM THEREIN; IRREVOCABLY WAIVES,
TO THE MAXIMUM EXTENT NOT PROHIBITED BY LAW, ANY RIGHT IT MAY HAVE TO CLAIM OR
RECOVER IN ANY SUCH LITIGATION ANY SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL
DAMAGES, OR DAMAGES OTHER
57
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



THAN, OR IN ADDITION TO, ACTUAL DAMAGES; CERTIFIES THAT NO PARTY HERETO NOR ANY
REPRESENTATIVE OR AGENT OR COUNSEL FOR ANY PARTY HERETO HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, OR IMPLIED THAT SUCH PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVERS, AND ACKNOWLEDGES THAT IT HAS
BEEN INDUCED TO ENTER INTO THIS AGREEMENT, THE LOAN DOCUMENTS AND THE
TRANSACTIONS CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS CONTAINED IN THIS Section 9.09.
Section 9.10 Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and shall not affect the construction of, or be taken into
consideration in interpreting, this Agreement.
Section 9.11 Confidentiality. Each of the Administrative Agent and the Lenders
agrees to maintain the confidentiality of the Information (as defined below),
except that Information may be disclosed (a) to its and its Affiliates’
directors, officers, employees and agents, including accountants and legal
counsel (it being understood that the Persons to whom such disclosure is made
will be informed of the confidential nature of such Information and instructed
to keep such Information confidential), (b) to the extent requested by any
regulatory authority or any self-regulatory body claiming to have authority, (c)
to the extent required by applicable laws or regulations or by any subpoena or
similar legal process or authority, (d) to any other party to this Agreement,
(e) in connection with the exercise of any remedies hereunder or any suit,
action or proceeding relating to this Agreement or the enforcement of rights
hereunder, (f) subject to an agreement containing provisions substantially the
same as those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement, (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (iii) to its advisors (other than its accountants and legal
counsel), (iv) to an investor or prospective investor in an Approved Fund that
also agrees that Information shall be used solely for the purpose of evaluating
an investment in such Approved Fund, (v) to a trustee, collateral manager,
servicer, backup servicer, noteholder or secured party in an Approved Fund in
connection with the administration, servicing and reporting on the assets
serving as collateral for an Approved Fund, or (vi) to the CUSIP Bureau, market
data collectors, and nationally recognized rating agencies that require access
to information regarding the Borrower, the Loans and Loan Documents in
connection with ratings issued with respect to an Approved Fund, (g) with the
consent of the Borrower or (h) to the extent such Information becomes publicly
available other than as a result of a breach of this Section. For the purposes
of this Section, “Information” means all information received from the Borrower
relating to the Borrower or its business, other than any such information that
is available to the Administrative Agent or any Lender on a nonconfidential
basis prior to disclosure by the Borrower.
Section 9.12 Interest Rate Limitation. It is the intention of the parties hereto
that each Lender shall conform strictly to usury laws applicable to it.
Accordingly, if the transactions contemplated hereby would be usurious as to any
Lender under laws applicable to it (including the laws of the United States of
America and the State of Texas or any other jurisdiction whose laws may be
mandatorily applicable to such Lender notwithstanding the other provisions of
this Agreement), then, in that event, notwithstanding anything to the contrary
in the Agreement, it is agreed as follows: the aggregate of all consideration
which constitutes interest under law applicable to any Lender that is contracted
for, taken, reserved, charged or received by such Lender under the Agreement or
the Subsidiary Guaranties shall under no circumstances exceed the maximum amount
allowed by such applicable law, and any excess shall be canceled automatically
and if theretofore paid shall be credited by such Lender on the principal amount
of the Indebtedness (or, to the extent that the principal amount of the
Indebtedness shall have been or would thereby be paid in full, refunded by such
Lender to the Borrower); and in the event of any required or permitted
prepayment, then such consideration that constitutes interest under law
applicable to
58
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



any Lender may never include more than the maximum amount allowed by such
applicable law, and excess interest, if any, provided for in this Agreement or
otherwise shall be canceled automatically by such Lender as of the date of such
acceleration or prepayment and, if theretofore paid, shall be credited by such
Lender on the principal amount of the Indebtedness (or, to the extent that the
principal amount of the Indebtedness shall have been or would thereby be paid in
full, refunded by such Lender to the Borrower). All sums paid or agreed to be
paid to any Lender for the use, forbearance or detention of sums due hereunder
shall, to the extent permitted by law applicable to such Lender, be amortized,
prorated, allocated and spread throughout the stated term of the Loans until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law. If
at any time and from time to time the amount of interest payable to any Lender
on any date shall be computed at the Highest Lawful Rate applicable to such
Lender pursuant to this Section 9.12 and in respect of any subsequent interest
computation period the amount of interest otherwise payable to such Lender would
be less than the amount of interest payable to such Lender computed at the
Highest Lawful Rate applicable to such Lender, then the amount of interest
payable to such Lender in respect of such subsequent interest computation period
shall continue to be computed at the Highest Lawful Rate applicable to such
Lender until the total amount of interest payable to such Lender shall equal the
total amount of interest which would have been payable to such Lender if the
total amount of interest had been computed without giving effect to this Section
9.12. To the extent that Chapter 303 of the Texas Finance Code is relevant for
the purpose of determining the Highest Lawful Rate applicable to a Lender, such
Lender elects to determine the applicable rate ceiling under such Chapter by the
weekly ceiling from time to time in effect. Chapter 346 of the Texas Finance
Code does not apply to the Borrower’s obligations hereunder.
Section 9.13 USA Patriot Act Notice. Each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender to identify the Borrower in accordance with the Act.


Section 9.14 [Reserved].
Section 9.15 No Fiduciary Duty. Each Lender and its Affiliates (collectively,
solely for purposes of this paragraph, the “Lenders”), may have economic
interests that conflict with those of the Borrower. The Borrower agrees that
nothing in the Loan Documents will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender, on
the one hand, and the Borrower, on the other. The Borrower acknowledges and
agree that (i) the transactions contemplated by the Loan Documents (including
the exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Borrower,
on the other, and (ii) in connection therewith and with the process leading
thereto, (x) no Lender has assumed an advisory or fiduciary responsibility in
favor of the Borrower with respect to the transactions contemplated hereby (or
the exercise of rights or remedies with respect thereto) or the process leading
thereto (irrespective of whether any Lender has advised, is currently advising
or will advise the Borrower on other matters) and (y) each Lender is acting
solely as principal and not as the agent or fiduciary of the Borrower. The
Borrower acknowledges and agrees that it has consulted its own legal and
financial advisors to the extent it deemed appropriate and that it is
responsible for making its own independent judgment with respect to the
transactions contemplated hereby and the process leading thereto.
Section 9.16 Acknowledgement and Consent to Bail-In of Affected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any
59
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



Affected Financial Institution arising under any Loan Document, to the extent
such liability is unsecured, may be subject to the Write-Down and Conversion
Powers of an applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:


(a) the application of any Write-Down and Conversion Powers by an applicable
Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an Affected Financial Institution; and
(b) the effects of any Bail-in Action on any such liability, including, if
applicable:
(i) a reduction in full or in part or cancellation of any such liability;
(ii) a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such Affected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or
(iii) the variation of the terms of such liability in connection with the
exercise of the Write-Down and Conversion Powers of any Resolution Authority.
Section 9.17 Acknowledgement Regarding Any Supported QFCs. To the extent that
the Loan Documents provide support, through a guarantee or otherwise, for Swap
Agreements or any other agreement or instrument that is a QFC (such support,
“QFC Credit Support” and, each such QFC, a “Supported QFC”), the parties
acknowledge and agree as follows with respect to the resolution power of the
FDIC under the Federal Deposit Insurance Act and Title II of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (together with the regulations
promulgated thereunder, the “U.S. Special Resolution Regimes”) in respect of
such Supported QFC and QFC Credit Support (with the provisions below applicable
notwithstanding that the Loan Documents and any Supported QFC may in fact be
stated to be governed by the laws of the State of New York and/or of the United
States or any other state of the United States):
(a) In the event a Covered Entity that is party to a Supported QFC (each, a
“Covered Party”) becomes subject to a proceeding under a U.S. Special Resolution
Regime, the transfer of such Supported QFC and the benefit of such QFC Credit
Support (and any interest and obligation in or under such Supported QFC and such
QFC Credit Support, and any rights in property securing such Supported QFC or
such QFC Credit Support) from such Covered Party will be effective to the same
extent as the transfer would be effective under the U.S. Special Resolution
Regime if the Supported QFC and such QFC Credit Support (and any such interest,
obligation and rights in property) were governed by the laws of the United
States or a state of the United States. In the event a Covered Party or a BHC
Act Affiliate of a Covered Party becomes subject to a proceeding under a U.S.
Special Resolution Regime, Default Rights under the Loan Documents that might
otherwise apply to such Supported QFC or any QFC Credit Support that may be
exercised against such Covered Party are permitted to be exercised to no greater
extent than such Default Rights could be exercised under the U.S. Special
Resolution Regime if the Supported QFC and the Loan Documents were governed by
the laws of the United States or a state of the United States. Without
limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Lender shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.
(b) As used in this Section 9.17, the following terms have the following
meanings:
60
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.
“Covered Entity” means any of the following:
(i) a “covered entity” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 252.82(b);
(ii) a “covered bank” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 47.3(b); or
(iii) a “covered FSI” as that term is defined in, and interpreted in accordance
with, 12 C.F.R. § 382.2(b).
“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.
“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).
Section 9.18 Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, to the fullest extent permitted by
applicable law, to setoff and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender or its Affiliates,
irrespective of whether or not such Lender or any such Affiliate shall have made
any demand under this Agreement or any other Loan Document and although such
obligations of the Borrower may be contingent or unmatured or are owed to a
branch or office of such Lender or such Affiliate different from the branch,
office or Affiliate holding such deposit or obligated on such indebtedness;
provided that in the event that any Defaulting Lender or any Affiliate thereof
shall exercise any such right of setoff, (x) all amounts so setoff shall be paid
over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.21 and, pending such payment, shall
be segregated by such Defaulting Lender or Affiliate of a Defaulting Lender from
its other funds and deemed held in trust for the benefit of the Administrative
Agent and the Lenders, and (y) the Defaulting Lender or its Affiliate shall
provide promptly to the Administrative Agent a statement describing in
reasonable detail the Indebtedness owing to such Defaulting Lender or any of its
Affiliates as to which such right of setoff was exercised.  The rights of each
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
its Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application; provided
that the failure to give such notice shall not affect the validity of such
setoff and application.


[SIGNATURE PAGES BEGIN NEXT PAGE]



61
US 6975526 WEL554/58028

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.
Borrower:     PIONEER NATURAL RESOURCES COMPANY








By:  /s/ Richard P. Dealy
Name: Richard P. Dealy
Title: Executive Vice President and Chief Financial Officer
 


































































[Signature page to 364-Day Credit Agreement]

--------------------------------------------------------------------------------



Administrative Agent & Lender:  WELLS FARGO BANK, NATIONAL ASSOCIATION








By:       Name: 
Title: 


















































































[Signature page to 364-Day Credit Agreement]

--------------------------------------------------------------------------------



Lender:     BANK OF AMERICA, N.A.








By:       Name: Title: 


















































































[Signature page to 364-Day Credit Agreement]

--------------------------------------------------------------------------------



Lender:     GOLDMAN SACHS BANK USA








By:         Name: 
Title: 


















































































[Signature page to 364-Day Credit Agreement]

--------------------------------------------------------------------------------



Lender:     THE TORONTO DOMINION BANK, NEW YORK      
BRANCH








By:         
Name: 
Title: 
















































































[Signature page to 364-Day Credit Agreement]

--------------------------------------------------------------------------------



Lender:     MUFG BANK, LTD.








By:         
Name: 
Title: 


















































































[Signature page to 364-Day Credit Agreement]

--------------------------------------------------------------------------------



Lender:     BANK OF MONTREAL








By:       
Name: 
Title: 












































[Signature page to 364-Day Credit Agreement]

--------------------------------------------------------------------------------



Lender:     CREDIT SUISSE AG, CAYMAN ISLANDS
BRANCH     








By:         
Name:
Title:










































[Signature page to 364-Day Credit Agreement]

--------------------------------------------------------------------------------



Lender:     MORGAN STANLEY BANK, N.A.








By:        
Name:
Title:












































[Signature page to 364-Day Credit Agreement]

--------------------------------------------------------------------------------



Lender:     US BANK NATIONAL ASSOCIATION








By:         
Name:
Title:



[Signature page to 364-Day Credit Agreement]

--------------------------------------------------------------------------------



SCHEDULE 2.01
COMMITMENTS



Lender
Amount of Commitment
Percentage of Total Commitments*
Wells Fargo Bank, National Association$200,000,000.0022.099447514%Bank of
America, N.A.$200,000,000.0022.099447514%Goldman Sachs Bank
USA$100,000,000.0011.049723757%The Toronto-Dominion Bank, New York
Branch$100,000,000.0011.049723757%MUFG Bank, Ltd.$80,000,000.008.839779006%Bank
of Montreal$75,000,000.008.287292818%Credit Suisse AG, Cayman Islands
Branch$50,000,000.005.524861878%Morgan Stanley Bank,
N.A.$50,000,000.005.524861878%US Bank National
Association$50,000,000.005.524861878%Total$905,000,000.00100.000000000%

















































__________________________
*Percentages are rounded to the ninth decimal

US 6989051v.6 WEL554/58028

--------------------------------------------------------------------------------



SCHEDULE 3.05
DISCLOSED MATTERS
NONE



US 6989051v.6 WEL554/58028

--------------------------------------------------------------------------------



SCHEDULE 6.02
LIENS
NONE





US 6989051v.6 WEL554/58028

--------------------------------------------------------------------------------



EXHIBIT A
FORM OF
ASSIGNMENT AND ASSUMPTION
This Assignment and Assumption (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
receipt of a copy of which is hereby acknowledged by the Assignee. The Standard
Terms and Conditions set forth in Annex 1 attached hereto are hereby agreed to
and incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the respective facilities
identified below (including any letters of credit, guarantees, and swingline
loans included in such facilities) and (ii) to the extent permitted to be
assigned under applicable law, all claims, suits, causes of action and any other
right of the Assignor (in its capacity as a Lender) against any Person, whether
known or unknown, arising under or in connection with the Credit Agreement, any
other documents or instruments delivered pursuant thereto or the loan
transactions governed thereby or in any way based on or related to any of the
foregoing, including contract claims, tort claims, malpractice claims, statutory
claims and all other claims at law or in equity related to the rights and
obligations sold and assigned pursuant to clause (i) above (the rights and
obligations sold and assigned pursuant to clauses (i) and (ii) above being
referred to herein collectively as the “Assigned Interest”). Such sale and
assignment is without recourse to the Assignor and, except as expressly provided
in this Assignment and Assumption, without representation or warranty by the
Assignor.
1. Assignor:  ______________________________
2. Assignee:  ______________________________
[and is an Affiliate/Approved Fund of [identify Lender]1]
3. Borrower(s):  Pioneer Natural Resources Company
4. Administrative Agent: Wells Fargo Bank, National Association, as the
administrative agent under the Credit Agreement
5. Credit Agreement: The 364-Day Credit Agreement dated as of April 3, 2020
among Pioneer Natural Resources Company, the Lenders parties thereto, Wells
Fargo Bank, National Association, as Administrative Agent, and the other agents
parties thereto
_____________________________
1Select as applicable.


US 6989051v.6 WEL554/58028

--------------------------------------------------------------------------------



6.  Assigned Interest:


Facility Assigned2
Aggregate Amount of Commitment/Loans for all LendersAmount of Commitment/Loans
Assigned
Percentage Assigned of Commitment/Loans3


$$%


$$%


$$%



Effective Date: _____________ ___, 20___ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]
The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:__________________________________
Name:
Title:
ASSIGNEE
[NAME OF ASSIGNEE]
By:__________________________________
Name:
Title:








__________________________
2Fill in the appropriate terminology for the types of facilities under the
Credit Agreement that are being assigned under this Assignment.
3Set forth, to at least 9 decimals, as a percentage of the Loans of all Lenders
thereunder.
US 6989051v.6 WEL554/58028

--------------------------------------------------------------------------------



Consented to and Accepted:
WELLS FARGO BANK, NATIONAL ASSOCIATION, as
Administrative Agent
By:__________________________________
Name:
Title:
Consented to:
[NAME OF RELEVANT PARTY]
By:__________________________________
Name:
Title:









US 6989051v.6 WEL554/58028

--------------------------------------------------------------------------------



ANNEX 1
image01.jpg [image01.jpg]
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION
1. Representations and Warranties.
1.1 Assignor. The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) the Assigned Interest is
free and clear of any lien, encumbrance or other adverse claim and (iii) it has
full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Assumption and to consummate the transactions
contemplated hereby; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrower, any of its Subsidiaries or Affiliates or any other Person obligated in
respect of any Loan Document or (iv) the performance or observance by the
Borrower, any of its Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.
1.2. Assignee. The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement, (ii) it satisfies the
requirements, if any, specified in the Credit Agreement that are required to be
satisfied by it in order to acquire the Assigned Interest and become a Lender,
(iii) from and after the Effective Date, it shall be bound by the provisions of
the Credit Agreement as a Lender thereunder and, to the extent of the Assigned
Interest, shall have the obligations of a Lender thereunder, (iv) it has
received a copy of the Credit Agreement, together with copies of the most recent
financial statements delivered pursuant to Section 5.01(a) or (b) thereof, as
applicable, and such other documents and information as it has deemed
appropriate to make its own credit analysis and decision to enter into this
Assignment and Assumption and to purchase the Assigned Interest on the basis of
which it has made such analysis and decision independently and without reliance
on the Administrative Agent or any other Lender, and (v) if it is a Foreign
Lender, attached to the Assignment and Assumption is any documentation required
to be delivered by it pursuant to the terms of the Credit Agreement, duly
completed and executed by the Assignee; and (b) agrees that (i) it will,
independently and without reliance on the Administrative Agent, the Assignor or
any other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
2. Payments. From and after the Effective Date, the Administrative Agent shall
make all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued to but excluding the Effective Date and to the Assignee for amounts
which have accrued from and after the Effective Date.
3. General Provisions. This Assignment and Assumption shall be binding upon, and
inure to the benefit of, the parties hereto and their respective successors and
assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption
US 6989051v.6 WEL554/58028

--------------------------------------------------------------------------------



by telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of Texas.



US 6989051v.6 WEL554/58028

--------------------------------------------------------------------------------



EXHIBIT B
FORM OF
NOTICE OF COMMITMENT INCREASE
[Date]
Wells Fargo Bank, National Association
[  ]
[  ]
Attention: __________________
Ladies and Gentlemen:
The undersigned, Pioneer Natural Resources Company (“PNRC”), refers to the
364-Day Credit Agreement dated as of April 3, 2020 (as amended, supplemented or
otherwise modified from time to time, the “Credit Agreement”, with terms defined
in the Credit Agreement and not otherwise defined herein being used herein as
therein defined) among PNRC, as the Borrower, and Wells Fargo Bank, National
Association, as Administrative Agent, and the Lenders and other agents party
thereto. PNRC hereby notifies you, pursuant to Section 2.02 of the Credit
Agreement, that PNRC hereby requests that the aggregate amount of the
Commitments under the Credit Agreement be increased and the CI Lenders agree to
provide Commitments under the Credit Agreement, and in that connection sets
forth below the information relating to such proposed Commitment Increase as
required by Section 2.02(b) of the Credit Agreement:
(a) the effective date of such increase of aggregate amount of the Lenders’
Commitments is _______________;
(b) the amount of the requested increase of the Commitments is
$__________________;
(c) the CI Lenders that have agreed with PNRC to provide or increase their
respective Commitments, are _____________________________ [INSERT NAMES OF THE
CI LENDERS]; and
(d) set forth on Annex I attached hereto is the amount of the respective
Commitments of all Reducing Percentage Lenders and all CI Lenders as of
effective date of such Commitment Increase.
Delivery of an executed counterpart of this Notice of Commitment Increase by
telecopier or electronic mail shall be effective as delivery of an original
executed counterpart of this Notice of Commitment Increase.     
Very truly yours,
PIONEER NATURAL RESOURCES COMPANY




By: ____________________________________ 
Name: ____________________________________ 
Title: ____________________________________ 
US 6989051v.6 WEL554/58028

--------------------------------------------------------------------------------



Approved and Consented to by:
WELLS FARGO BANK, NATIONAL ASSOCIATION,Administrative Agent
By: __________________________________ 
Name: __________________________________ 
Title: __________________________________ 


US 6989051v.6 WEL554/58028

--------------------------------------------------------------------------------



ANNEX I
TO
NOTICE OF COMMITMENT INCREASE
(as of _________, 201__)

Lender


Amount of Commitment


Percentage of Total CommitmentsWells Fargo Bank, National Association






















































































































Total:


[$_______________]


100.0000000%














US 6989051v.6 WEL554/58028

--------------------------------------------------------------------------------



EXHIBIT C
FORM OF PROMISSORY NOTE
$[ ] [ ], 20[ ]
FOR VALUE RECEIVED, Pioneer Natural Resources Company, a Delaware corporation,
(the “Borrower”) hereby promises to pay to [ ] (the “Lender”), at the principal
office of Wells Fargo Bank, National Association (the “Administrative Agent”),
at [ ], the principal sum of [ ] Dollars ($[ ]) (or such lesser amount as shall
equal the aggregate unpaid principal amount of the Loans made by the Lender to
the Borrower under the Credit Agreement, as hereinafter defined), in lawful
money of the United States of America and in immediately available funds, on the
dates and in the principal amounts provided in the Credit Agreement, and to pay
interest on the unpaid principal amount of each such Loan, at such office, in
like money and funds, for the period commencing on the date of such Loan until
such Loan shall be paid in full, at the rates per annum and on the dates
provided in the Credit Agreement.
The date, amount, Type, interest rate, Interest Period and maturity of each Loan
made by the Lender to the Borrower, and each payment made on account of the
principal thereof, shall be recorded by the Lender on its books. Failure to make
any such notation or to attach a schedule shall not affect any Lender’s or the
Borrower’s rights or obligations in respect of such Loans.
This Note is one of the Notes referred to in the 364-Day Credit Agreement dated
as of April 3, 2020 among the Borrower, the Administrative Agent, and the other
agents and lenders signatory thereto (including the Lender), and evidences Loans
made by the Lender thereunder (such Credit Agreement as the same may be amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”).
Capitalized terms used in this Note have the respective meanings assigned to
them in the Credit Agreement.
This Note is issued pursuant to the Credit Agreement and is entitled to the
benefits provided for in the Credit Agreement and the other Loan Documents. The
Note can only be transferred pursuant to the terms of the Credit Agreement. The
Credit Agreement provides for the acceleration of the maturity of this Note upon
the occurrence of certain events, for prepayments of Loans upon the terms and
conditions specified therein and other provisions relevant to this Note.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF TEXAS.


US 6989051v.6 WEL554/58028

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Borrower has caused this Agreement to be duly executed
as of the day and year first above written.
PIONEER NATURAL RESOURCES COMPANY
By:      
Name:  Richard P. Dealy
Title:  Executive Vice President and Chief Financial Officer



US 6989051v.6 WEL554/58028

--------------------------------------------------------------------------------



EXHIBIT D
FORM OF
REQUEST FOR EXTENSION OF FACILITY MATURITY DATE
[Date]
Ladies and Gentlemen:
Reference is made to the 364-Day Credit Agreement dated as of April 3, 2020 (as
amended, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among Pioneer Natural Resources Company, the Lenders and other
agents party thereto and Wells Fargo Bank, National Association, as
Administrative Agent. Capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Credit Agreement. In accordance with
Section 2.20 of the Credit Agreement, the undersigned hereby requests an
extension of the Maturity Date from April 2, 2021 to April 1, 2022.
Very truly yours,
PIONEER NATURAL RESOURCES COMPANY








By:       
Name:      
Title:      













US 6989051v.6 WEL554/58028

--------------------------------------------------------------------------------



EXHIBIT E
FORM OF
JOINDER AGREEMENT
This Joinder Agreement (the “Joinder”) is dated as of ______________, ____ (the
“Effective Date”) and is entered into by and between [Insert name of Lender]
(the “Lender”) and Wells Fargo Bank, National Association (the “Administrative
Agent”). Capitalized terms used but not defined herein shall have the meanings
given to them in the 364-Day Credit Agreement dated as of April 3, 2020 among
Pioneer Natural Resources Company, the Administrative Agent and the lenders and
other agents party thereto (as amended, supplemented or otherwise modified from
time to time, the “Credit Agreement”), receipt of a copy of which is hereby
acknowledged by the Lender.
The Lender (a) represents and warrants that (i) it has full power and authority,
and has taken all action necessary, to execute and deliver this Joinder and to
consummate the transactions contemplated hereby and to become a Lender under the
Credit Agreement, (ii) it satisfies the requirements, if any, specified in the
Credit Agreement that are required to be satisfied by it in order to become a
Lender, (iii) from and after the Effective Date, it shall be bound by the
provisions of the Credit Agreement as a Lender thereunder and shall have the
obligations of a Lender thereunder, (iv) it has received a copy of the Credit
Agreement, together with copies of the most recent financial statements
delivered pursuant to Section 5.01(a) or (b) thereof, as applicable, and such
other documents and information as it has deemed appropriate to make its own
credit analysis and decision to enter into this Joinder and to commit to its
Commitment on the basis of which it has made such analysis and decision
independently and without reliance on the Administrative Agent or any other
Lender, and (v) if it is a Foreign Lender, attached to the Joinder is any
documentation required to be delivered by it pursuant to the terms of the Credit
Agreement, duly completed and executed by the Lender; and (b) agrees that (i) it
will, independently and without reliance on the Administrative Agent, or any
other Lender, and based on such documents and information as it shall deem
appropriate at the time, continue to make its own credit decisions in taking or
not taking action under the Loan Documents, and (ii) it will perform in
accordance with their terms all of the obligations which by the terms of the
Loan Documents are required to be performed by it as a Lender.
This Joinder shall be binding upon, and inure to the benefit of, the parties
hereto and their respective successors and assigns. This Joinder may be executed
in any number of counterparts, which together shall constitute one instrument.
Delivery of an executed counterpart of a signature page of this Joinder by
telecopy shall be effective as delivery of a manually executed counterpart of
this Joinder. This Joinder shall be governed by, and construed in accordance
with, the law of the State of Texas.
LENDER
[NAME OF LENDER]
By:__________________________________
Name:
Title:


US 6989051v.6 WEL554/58028

--------------------------------------------------------------------------------



ADMINISTRATIVE AGENT
WELLS FARGO BANK, NATIONAL ASSOCIATION
By:__________________________________
Name:
Title:
Consented to
PIONEER NATURAL RESOURCES COMPANY
By:__________________________________
Name:
Title:













US 6989051v.6 WEL554/58028

--------------------------------------------------------------------------------



EXHIBIT F-1
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the 364-Day Credit Agreement dated as of April 3,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Pioneer Natural Resources Company, as the Borrower,
Wells Fargo Bank, National Association, as Administrative Agent, and the lenders
(the “Lenders”) from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any promissory note(s) evidencing such Loan(s)) in
respect of which it is providing this certificate, (ii) it is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not a “10
percent shareholder” of the Borrower within the meaning of Section 881(c)(3)(B)
of the Code and (iv) it is not a “controlled foreign corporation” as described
in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or IRS Form
W-8BEN, as applicable). By executing this certificate, the undersigned agrees
that (1) if the information provided on this certificate changes, the
undersigned shall promptly so inform the Borrower and the Administrative Agent,
and (2) the undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
Name:
Title:
Date: ________ __, 20[ ]



US 6989051v.6 WEL554/58028

--------------------------------------------------------------------------------



EXHIBIT F-2
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the 364-Day Credit Agreement dated as of April 3,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Pioneer Natural Resources Company, as the Borrower,
Wells Fargo Bank, National Association, as Administrative Agent, and the lenders
(the “Lenders”) from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate, (ii)
it is not a “bank” within the meaning of Section 881(c)(3)(A) of the Code, (iii)
it is not a “10 percent shareholder” of the Borrower within the meaning of
Section 881(c)(3)(B) of the Code, and (iv) it is not a “controlled foreign
corporation” as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable).
By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform such Lender in writing, and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
Name:
Title:
Date: ________ __, 20[ ]



US 6989051v.6 WEL554/58028

--------------------------------------------------------------------------------



EXHIBIT F-3
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)
Reference is hereby made to the 364-Day Credit Agreement dated as of April 3,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Pioneer Natural Resources Company, as the Borrower,
Wells Fargo Bank, National Association, as Administrative Agent, and the lenders
(the “Lenders”) from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a “bank” extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a “10 percent shareholder” of the
Borrower within the meaning of Section 881(c)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a “controlled foreign corporation” as
described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-9 or IRS Form
W-8BEN-E (or IRS Form W-8BEN, as applicable) or (ii) an IRS Form W-8IMY
accompanied by an IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable) from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform such Lender and (2) the undersigned shall have at all
times furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF PARTICIPANT]
By:
Name:
Title:
Date: ________ __, 20[ ]



US 6989051v.6 WEL554/58028

--------------------------------------------------------------------------------



EXHIBIT F-4
FORM OF U.S. TAX COMPLIANCE CERTIFICATE
(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)
Reference is hereby made to the 364-Day Credit Agreement dated as of April 3,
2020 (as amended, supplemented or otherwise modified from time to time, the
“Credit Agreement”), among Pioneer Natural Resources Company, as the Borrower,
Wells Fargo Bank, National Association, as Administrative Agent, and the lenders
(the “Lenders”) from time to time party thereto.
Pursuant to the provisions of Section 2.17 of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any promissory note(s) evidencing such Loan(s)) in respect of which
it is providing this certificate, (ii) its direct or indirect partners/members
are the sole beneficial owners of such Loan(s) (as well as any promissory
note(s) evidencing such Loan(s)), (iii) with respect to the extension of credit
pursuant to the Credit Agreement or any other Loan Document, neither the
undersigned nor any of its direct or indirect partners/members is a “bank”
extending credit pursuant to a loan agreement entered into in the ordinary
course of its trade or business within the meaning of Section 881(c)(3)(A) of
the Code, (iv) none of its direct or indirect partners/members is a “10 percent
shareholder” of the Borrower within the meaning of Section 881(c)(3)(B) of the
Code and (v) none of its direct or indirect partners/members is a “controlled
foreign corporation” as described in Section 881(c)(3)(C) of the Code.
The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-9 or IRS Form W-8BEN-E (or IRS Form W-8BEN, as applicable) or (ii) an IRS
Form W-8IMY accompanied by an IRS Form W-8BEN-E (or IRS FormW-8BEN, as
applicable) from each of such partner’s/member’s beneficial owners that is
claiming the portfolio interest exemption. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform the Borrower and the
Administrative Agent, and (2) the undersigned shall have at all times furnished
the Borrower and the Administrative Agent with a properly completed and
currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
[NAME OF LENDER]
By:
Name:
Title:
Date: ________ __, 20[ ]


        
US 6989051v.6 WEL554/58028